Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

Between
Mirant Corporation
and
William von Blasingame

 

THIS AGREEMENT is made as of November 28, 2005 between Mirant Corporation (the
“Company”), Mirant Services, LLC (“Services”) and William von Blasingame
(“Executive”).

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 


1.  EMPLOYMENT.  THE COMPANY AND SERVICES SHALL EMPLOY EXECUTIVE, AND EXECUTIVE
HEREBY ACCEPTS EMPLOYMENT WITH THE COMPANY AND SERVICES, UPON THE TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT, FOR THE PERIOD BEGINNING ON NOVEMBER 28,
2005 (THE “COMMENCEMENT DATE”) AND ENDING AS PROVIDED IN SECTION 4 HEREOF (THE
“EMPLOYMENT PERIOD”).  THE COMPANY SHALL MAKE REASONABLE COMMERCIAL EFFORTS TO
OBTAIN ALL NECESSARY BANKRUPTCY COURT APPROVALS OF THIS AGREEMENT PROMPTLY
FOLLOWING THE EXECUTION HEREOF BY EXECUTIVE.


 


2.  POSITION AND DUTIES.


 


(A) DURING THE EMPLOYMENT PERIOD, EXECUTIVE SHALL SERVE AS SENIOR VICE PRESIDENT
AND GENERAL MANAGER, CARIBBEAN OF THE COMPANY. DURING THE EMPLOYMENT PERIOD,
EXECUTIVE SHALL RENDER SUCH ADMINISTRATIVE, FINANCIAL AND OTHER EXECUTIVE AND
MANAGERIAL SERVICES TO THE COMPANY AND ITS AFFILIATES (THE “COMPANY GROUP”) AS
ARE CONSISTENT WITH EXECUTIVE’S POSITION AND THE BY-LAWS OF THE COMPANY AND AS
THE CHIEF EXECUTIVE OFFICER (“CEO”) MAY FROM TIME TO TIME REASONABLY DIRECT. 
EXECUTIVE SHALL ALSO SERVE FOR NO ADDITIONAL COMPENSATION OR REMUNERATION AS AN
OFFICER OR DIRECTOR OF SUCH SUBSIDIARIES OF THE COMPANY AS MAY FROM TIME TO TIME
BE DESIGNATED BY THE BOARD.


 


(B) DURING THE EMPLOYMENT PERIOD, EXECUTIVE SHALL REPORT TO THE CHIEF EXECUTIVE
OFFICER AND SHALL DEVOTE HIS BEST EFFORTS AND HIS FULL BUSINESS TIME AND
ATTENTION (EXCEPT FOR PERMITTED VACATION PERIODS AND REASONABLE PERIODS OF
ILLNESS OR OTHER INCAPACITY) TO THE BUSINESS AND AFFAIRS OF THE COMPANY. 
EXECUTIVE SHALL PERFORM HIS DUTIES, RESPONSIBILITIES AND FUNCTIONS TO THE
COMPANY HEREUNDER TO THE BEST OF HIS ABILITIES IN A DILIGENT, TRUSTWORTHY,
PROFESSIONAL AND EFFICIENT MANNER AND SHALL COMPLY WITH THE COMPANY’S POLICIES
AND PROCEDURES IN ALL MATERIAL RESPECTS.  IN PERFORMING HIS DUTIES AND
EXERCISING HIS AUTHORITY UNDER THIS AGREEMENT, EXECUTIVE SHALL SUPPORT AND
IMPLEMENT THE BUSINESS AND STRATEGIC PLANS APPROVED FROM TIME TO TIME BY THE
BOARD AND SHALL SUPPORT AND COOPERATE WITH THE COMPANY’S EFFORTS TO OPERATE
PROFITABLY AND IN CONFORMITY WITH THE BUSINESS AND STRATEGIC PLANS APPROVED BY
THE BOARD.  DURING THE EMPLOYMENT PERIOD, EXECUTIVE SHALL NOT SERVE AS AN
OFFICER OR DIRECTOR OF, OR OTHERWISE PERFORM

 

--------------------------------------------------------------------------------


 


SERVICES FOR COMPENSATION FOR, ANY OTHER ENTITY WITHOUT THE PRIOR WRITTEN
CONSENT OF THE BOARD WHICH SHALL NOT BE UNREASONABLY WITHHELD; PROVIDED,
HOWEVER, THAT THE BOARD HEREBY CONSENTS TO EXECUTIVE’S SERVICE ON AND AFTER THE
COMMENCEMENT DATE AS A DIRECTOR OF EACH OF THE CORPORATIONS LISTED ON
EXHIBIT A.  EXECUTIVE MAY SERVE AS AN OFFICER OR DIRECTOR OF OR OTHERWISE
PARTICIPATE IN PURELY EDUCATIONAL, WELFARE, SOCIAL, RELIGIOUS AND CIVIC
ORGANIZATIONS SO LONG AS SUCH ACTIVITIES DO NOT MATERIALLY INTERFERE WITH
EXECUTIVE’S REGULAR PERFORMANCE OF DUTIES AND RESPONSIBILITIES HEREUNDER. 
NOTHING CONTAINED HEREIN SHALL PRECLUDE EXECUTIVE FROM (I) ENGAGING IN
CHARITABLE AND COMMUNITY ACTIVITIES, (II) PARTICIPATING IN INDUSTRY AND TRADE
ORGANIZATION ACTIVITIES, (III) MANAGING HIS AND HIS FAMILY’S PERSONAL
INVESTMENTS AND AFFAIRS, AND (IV) DELIVERING LECTURES, FULFILLING SPEAKING
ENGAGEMENTS OR TEACHING AT EDUCATIONAL INSTITUTIONS, PROVIDED THAT SUCH
ACTIVITIES DO NOT MATERIALLY INTERFERE WITH THE REGULAR PERFORMANCE OF HIS
DUTIES AND RESPONSIBILITIES UNDER THIS AGREEMENT.


 


3.  COMPENSATION AND BENEFITS.


 


(A) THE COMPANY SHALL PAY EXECUTIVE AN ANNUAL SALARY (THE “BASE SALARY”) AT THE
RATE OF $285,000.00 IN REGULAR INSTALLMENTS IN ACCORDANCE WITH THE COMPANY’S
ORDINARY PAYROLL PRACTICES (IN EFFECT FROM TIME TO TIME), BUT IN ANY EVENT NO
LESS FREQUENTLY THAN MONTHLY.  THE COMPANY WILL REVIEW EXECUTIVE’S BASE SALARY
ANNUALLY AT SUCH TIME AS IT REVIEWS THE BASE SALARIES OF OTHER SENIOR EXECUTIVES
OF THE COMPANY, BEGINNING IN 2006.


 


(A) BONUSES AND INCENTIVE COMPENSATION.


 


(I)            ANNUAL BONUS.  FOR EACH FISCAL YEAR DURING THE EMPLOYMENT PERIOD,
EXECUTIVE WILL BE ELIGIBLE TO EARN AN ANNUAL BONUS BASED ON ACHIEVEMENT OF
PERFORMANCE CRITERIA THAT ARE APPLICABLE TO MEMBERS OF THE COMPANY’S MANAGEMENT
COUNCIL ESTABLISHED BY THE BOARD AS SOON AS ADMINISTRATIVELY PRACTICABLE
FOLLOWING THE BEGINNING OF EACH SUCH FISCAL YEAR (THE “ANNUAL BONUS”).  THE
TARGET AMOUNT (THE “TARGET BONUS”) OF EXECUTIVE’S ANNUAL BONUS SHALL EQUAL 50%
OF EXECUTIVE’S BASE SALARY (AT THE ANNUAL RATE IN EFFECT AT THE START OF THE
FISCAL YEAR), WITH A MAXIMUM ANNUAL BONUS IN AN AMOUNT EQUAL TO 100% OF
EXECUTIVE’S BASE SALARY (AT THE ANNUAL RATE IN EFFECT AT THE START OF THE FISCAL
YEAR).  FOR THE COMPANY’S FISCAL YEAR THAT INCLUDES THE COMMENCEMENT DATE,
EXECUTIVE SHALL RECEIVE AN ANNUAL BONUS OF NOT LESS THAN 50% OF HIS BASE SALARY,
PRORATED (BASED ON NUMBER OF DAYS WORKED) FROM THE COMMENCEMENT DATE TO THE END
OF SUCH FISCAL YEAR.  THE COMPANY SHALL PAY THE ANNUAL BONUS FOR EACH FISCAL
YEAR IN A SINGLE CASH LUMP SUM AFTER THE END OF THE COMPANY’S FISCAL YEAR IN
ACCORDANCE WITH PROCEDURES ESTABLISHED BY THE BOARD, BUT IN NO EVENT LATER THAN
TWO AND A HALF MONTHS FOLLOWING THE END OF SUCH FISCAL YEAR.


 


(II)           EMERGENCE EQUITY GRANT.  THE COMPANY SHALL GRANT EXECUTIVE A
COMBINATION OF RESTRICTED STOCK UNITS (“RESTRICTED STOCK UNITS”) THAT ARE TO BE
SETTLED IN COMMON STOCK OF THE COMPANY (“COMMON STOCK”) AND OPTIONS TO PURCHASE
COMMON STOCK (“STOCK OPTIONS”) WITH AN AGGREGATE ECONOMIC VALUE OF $.1.1 MILLION
(SUCH GRANT OF RESTRICTED STOCK UNITS AND STOCK OPTIONS ARE TOGETHER REFERRED TO
AS THE “EXECUTIVE LTIP”).  THE $1.1 MILLION AGGREGATE ECONOMIC VALUE OF THE
RESTRICTED STOCK UNITS AND STOCK OPTIONS TO BE AWARDED UNDER THE EXECUTIVE LTIP
SHALL BE DETERMINED IN THE GOOD

 

2

--------------------------------------------------------------------------------


 


FAITH JUDGMENT OF THE COMPENSATION COMMITTEE OF THE BOARD TAKING INTO ACCOUNT
THE REQUIREMENTS SET FORTH IN (A) AND (B) BELOW.


 

(A)          TEN DAYS FOLLOWING THE COMPANY’S EMERGENCE FROM BANKRUPTCY
PROTECTION (THE “EMERGENCE DATE”) UNDER CHAPTER 11 OF TITLE 11 OF THE UNITED
STATES CODE, EXECUTIVE SHALL BE AWARDED RESTRICTED STOCK UNITS AND STOCK OPTIONS
WITH AN AGGREGATE VALUE OF $550,000, WITH ONE-THIRD OF SUCH VALUE TO CONSIST OF
RESTRICTED STOCK UNITS.  THE EXACT NUMBER OF RESTRICTED STOCK UNITS TO BE
AWARDED TEN DAYS FOLLOWING THE EMERGENCE DATE SHALL BE DETERMINED SOLELY BASED
ON THE AVERAGE OF THE DAILY CLOSING PRICE OF A SHARE OF COMMON STOCK ON THE NEW
YORK STOCK EXCHANGE OR, IF THE COMMON STOCK IS NOT TRADED ON THE NEW YORK STOCK
EXCHANGE, THE AVERAGE OF THE MIDPOINT OF THE DAILY BID AND ASK PRICE OF A SHARE
OF COMMON STOCK ON THE OTC BULLETIN BOARD, FROM THE EMERGENCE DATE TO THE DATE
OF GRANT OF SUCH RESTRICTED STOCK UNITS, WITHOUT ANY DISCOUNT BASED ON VESTING
REQUIREMENTS OR LACK OF TRANSFERABILITY.  THE STOCK OPTIONS GRANTED TEN DAYS
FOLLOWING THE EMERGENCE DATE SHALL HAVE AN EXERCISE PRICE PER SHARE EQUAL TO THE
CLOSING PRICE OF A SHARE OF COMMON STOCK ON THE NEW YORK STOCK EXCHANGE OR, IF
THE COMMON STOCK IS NOT TRADED ON THE NEW YORK STOCK EXCHANGE, THE MIDPOINT OF
THE BID AND ASK PRICE OF A SHARE OF COMMON STOCK ON THE OTC BULLETIN BOARD, ON
THE DATE OF GRANT OF SUCH STOCK OPTIONS.  SUCH STOCK OPTIONS SHALL HAVE A
TEN-YEAR TERM.  THE EXACT NUMBER OF STOCK OPTIONS GRANTED TEN DAYS FOLLOWING THE
EMERGENCE DATE SHALL BE DETERMINED BASED UPON A BLACK-SCHOLES OR OTHER VALUATION
MODEL, USING REASONABLE ASSUMPTIONS AS DETERMINED IN GOOD FAITH BY THE
COMPENSATION COMMITTEE OF THE BOARD.

 

(B)           FORTY FIVE DAYS AFTER THE EMERGENCE DATE, EXECUTIVE SHALL BE
AWARDED RESTRICTED STOCK UNITS AND STOCK OPTIONS WITH AN AGGREGATE VALUE OF
$550,000, WITH ONE-THIRD OF SUCH VALUE TO CONSIST OF RESTRICTED STOCK UNITS. 
THE EXACT NUMBER OF RESTRICTED STOCK UNITS TO BE AWARDED 45 DAYS AFTER THE
EMERGENCE DATE SHALL BE DETERMINED SOLELY BASED ON THE AVERAGE OF THE DAILY
CLOSING PRICE OF A SHARE OF COMMON STOCK ON THE NEW YORK STOCK EXCHANGE OR, IF
THE COMMON STOCK IS NOT TRADED ON THE NEW YORK STOCK EXCHANGE, THE AVERAGE OF
THE MIDPOINT OF THE DAILY BID AND ASK PRICE OF A SHARE OF COMMON STOCK ON THE
OTC BULLETIN BOARD, FROM THE EMERGENCE DATE TO THE DATE OF GRANT OF SUCH
RESTRICTED STOCK UNITS, WITHOUT ANY DISCOUNT BASED ON VESTING REQUIREMENTS OR
LACK OF TRANSFERABILITY.  THE STOCK OPTIONS GRANTED 45 DAYS AFTER THE EMERGENCE
DATE SHALL HAVE AN EXERCISE PRICE EQUAL TO THE CLOSING PRICE OF A SHARE OF
COMMON STOCK ON THE NEW YORK STOCK EXCHANGE OR, IF THE COMMON STOCK IS NOT
TRADED ON THE NEW YORK STOCK EXCHANGE, THE MIDPOINT OF THE BID AND ASK PRICE OF
A SHARE OF

 

3

--------------------------------------------------------------------------------


 

COMMON STOCK ON THE OTC BULLETIN BOARD, ON THE DATE OF GRANT OF SUCH STOCK
OPTIONS.  SUCH STOCK OPTIONS SHALL HAVE A TEN-YEAR TERM.  THE EXACT NUMBER OF
STOCK OPTIONS GRANTED 45 DAYS AFTER THE EMERGENCE DATE SHALL BE DETERMINED BASED
UPON A BLACK-SCHOLES OR OTHER VALUATION MODEL, USING REASONABLE ASSUMPTIONS AS
DETERMINED IN GOOD FAITH BY THE COMPENSATION COMMITTEE OF THE BOARD.

 

The terms and conditions of the Executive LTIP shall be governed by and subject
to the award agreements to be entered into between Executive and the Company,
substantially in the forms of Exhibits B and C respectively (the “LTIP Award
Agreements”).  The Restricted Stock Units and Options granted pursuant to the
Executive LTIP shall, subject to the treatment of the Executive LTIP upon
termination of Executive’s employment as provided in the LTIP Award Agreement,
vest over a period of three years, with 25% to vest six months after the
Emergence Date, 25% to vest one year after the Emergence Date, 25% to vest two
years after the Emergence Date and 25% to vest three years after the Emergence
Date.

 


(III)          ANNUAL EQUITY GRANT.  BEGINNING WITH FISCAL YEAR 2007 AND FOR
EACH FISCAL YEAR THEREAFTER DURING THE EMPLOYMENT PERIOD, EXECUTIVE SHALL BE
ELIGIBLE TO RECEIVE ADDITIONAL EQUITY-BASED COMPENSATION UNDER THE LONG TERM
INCENTIVE PLAN OF THE COMPANY IN EFFECT AT THE TIME OF SUCH AWARD, THE AMOUNT,
TERMS AND CONDITIONS OF SUCH AWARD TO BE SET BY THE BOARD AT THE TIME OF GRANT. 
SUCH AWARDS SHALL OTHERWISE BE GOVERNED BY THE TERMS AND CONDITIONS SET FORTH IN
THE LONG TERM INCENTIVE PLAN OF THE COMPANY AS MAY BE IN EFFECT AT THE TIME OF
SUCH AWARD AND THE CORRESPONDING AWARD AGREEMENT AND SHALL BE MADE AT SUCH TIME
AS GRANTS ARE MADE TO OTHER SENIOR EXECUTIVES OF THE COMPANY.


 


(B) DURING THE EMPLOYMENT PERIOD, THE COMPANY SHALL REIMBURSE EXECUTIVE FOR ALL
REASONABLE BUSINESS EXPENSES INCURRED BY HIM IN THE COURSE OF PERFORMING HIS
DUTIES AND RESPONSIBILITIES UNDER THIS AGREEMENT IN ACCORDANCE WITH THE
COMPANY’S POLICIES IN EFFECT FROM TIME TO TIME WITH RESPECT TO TRAVEL (WHICH
SHALL INCLUDE THE COST OF FIRST OR BUSINESS CLASS AIRFARE CONSISTENT WITH THE
COMPANY’S POLICY FOR MEMBERS OF THE COMPANY’S EXECUTIVE COMMITTEE),
ENTERTAINMENT AND OTHER BUSINESS EXPENSES FOR SENIOR EXECUTIVES.


 


(C) EXECUTIVE SHALL ALSO BE ENTITLED TO THE FOLLOWING BENEFITS DURING THE
EMPLOYMENT PERIOD, UNLESS OTHERWISE MODIFIED BY THE BOARD:


 


(I)            PARTICIPATION IN THE COMPANY’S RETIREMENT PLANS, PERQUISITE PLAN
(AS DEFINED IN THE COMPANY’S BENEFIT POLICIES), HEALTH AND WELFARE PLANS,
DISABILITY INSURANCE PLANS AND OTHER BENEFIT PLANS OF THE COMPANY AS IN EFFECT
FROM TIME TO TIME, UNDER THE TERMS OF SUCH PLANS AND TO THE SAME EXTENT AND
UNDER THE SAME CONDITIONS SUCH PARTICIPATION AND COVERAGES ARE PROVIDED
GENERALLY TO OTHER SENIOR EXECUTIVES OF THE COMPANY;


 


(II)           REIMBURSEMENT FOR THE REASONABLE COST OF TEMPORARY LIVING
ACCOMMODATIONS FOR EXECUTIVE AND HIS FAMILY IN ATLANTA, GEORGIA THROUGH
JULY 2006, WHICH SHALL INCLUDE REASONABLE COSTS TO COMMUTE TO ATLANTA, GEORGIA
FROM LOS ANGELES,

 

4

--------------------------------------------------------------------------------


 


CA, AND RELOCATION EXPENSES REIMBURSED IN ACCORDANCE WITH THE COMPANY’S THEN
EXISTING RELOCATION POLICY FOR SENIOR EXECUTIVES;


 


(III)          COVERAGE FOR SERVICES RENDERED TO THE COMPANY, ITS SUBSIDIARIES
AND AFFILIATES WHILE EXECUTIVE IS A DIRECTOR OR OFFICER OF THE COMPANY, OR OF
ANY OF ITS SUBSIDIARIES OR AFFILIATES, UNDER ANY DIRECTOR AND OFFICER LIABILITY
INSURANCE POLICY(IES) MAINTAINED BY THE COMPANY FROM TIME TO TIME; AND


 


(IV)          FOUR WEEKS OF VACATION PER YEAR.


 


4.  TERMINATION.  THE EMPLOYMENT PERIOD SHALL END ON THE THIRD ANNIVERSARY OF
THE COMMENCEMENT DATE; PROVIDED, HOWEVER, THAT THE EMPLOYMENT PERIOD SHALL BE
AUTOMATICALLY RENEWED FOR SUCCESSIVE ONE-YEAR TERMS THEREAFTER ON THE SAME TERMS
AND CONDITIONS SET FORTH HEREIN UNLESS EITHER PARTY PROVIDES THE OTHER PARTY
WITH NOTICE THAT IT HAS ELECTED NOT TO RENEW THE EMPLOYMENT PERIOD AT LEAST 90
DAYS PRIOR TO THE END OF THE INITIAL EMPLOYMENT PERIOD OR ANY SUBSEQUENT
EXTENSION THEREOF.  NOTWITHSTANDING THE FOREGOING, (I) THE EMPLOYMENT PERIOD
SHALL TERMINATE IMMEDIATELY UPON EXECUTIVE’S RESIGNATION (WITH OR WITHOUT GOOD
REASON, AS DEFINED HEREIN), DEATH OR DISABILITY (AS DEFINED HEREIN) AND (II) THE
EMPLOYMENT PERIOD MAY BE TERMINATED BY THE COMPANY AT ANY TIME PRIOR TO SUCH
DATE FOR CAUSE (AS DEFINED HEREIN) OR WITHOUT CAUSE.  EXCEPT AS OTHERWISE
PROVIDED HEREIN, ANY TERMINATION OF THE EMPLOYMENT PERIOD BY THE COMPANY SHALL
BE EFFECTIVE AS SPECIFIED IN A WRITTEN NOTICE FROM THE COMPANY TO EXECUTIVE, BUT
IN NO EVENT MORE THAN 90 DAYS FROM THE DATE OF SUCH NOTICE.  THE TERMINATION OF
THE EMPLOYMENT PERIOD SHALL NOT AFFECT THE RESPECTIVE RIGHTS AND OBLIGATIONS OF
THE PARTIES WHICH, PURSUANT TO THE TERMS OF THIS AGREEMENT, APPLY FOLLOWING THE
DATE OF EXECUTIVE’S TERMINATION OF EMPLOYMENT WITH THE COMPANY.  NOTHING
CONTAINED HEREIN SHALL BE CONSTRUED AS PREVENTING EXECUTIVE FROM RETIRING IN
ACCORDANCE WITH THE COMPANY’S THEN EXISTING RETIREMENT POLICY.


 


5.  SEVERANCE.


 


(A) TERMINATION WITHOUT CAUSE, NON-RENEWAL OR FOR GOOD REASON.  IN THE EVENT OF
EXECUTIVE’S TERMINATION OF EMPLOYMENT WITH THE COMPANY (1) BY THE COMPANY
WITHOUT CAUSE (AS DEFINED HEREIN), (2) BY REASON OF THE FAILURE OF THE COMPANY
TO OFFER TO RENEW THE AGREEMENT ON TERMS THAT ARE BASED ON COMPETITIVE PRACTICES
FOR COMPANIES OF COMPARABLE SIZE AND STANDING IN THE SAME INDUSTRY, OR (3) BY
EXECUTIVE FOR GOOD REASON (AS DEFINED HEREIN), SUBJECT TO EXECUTION OF A RELEASE
SUBSTANTIALLY IN THE FORM ATTACHED AS EXHIBIT D, EXECUTIVE SHALL BE ENTITLED TO
THE BENEFITS SET FORTH BELOW IN THIS SECTION 5(A).


 


(I)            THE COMPANY SHALL PAY EXECUTIVE AN AMOUNT EQUAL TO 1.0 TIMES
EXECUTIVE’S BASE SALARY PLUS 1.0 TIMES EXECUTIVE’S TARGET BONUS (AS IN EFFECT ON
THE DATE OF EXECUTIVE’S TERMINATION).  THE SEVERANCE AMOUNT DESCRIBED IN THE
PREVIOUS SENTENCE SHALL BE PAID OVER A PERIOD OF ONE YEAR FROM THE DATE OF
TERMINATION IN ACCORDANCE WITH THE PAYROLL PRACTICES OF THE COMPANY (IN EFFECT
FROM TIME TO TIME); PROVIDED, HOWEVER, THAT, IN THE EVENT THAT EXECUTIVE IS
CONSIDERED A “SPECIFIED EMPLOYEE” AS DEFINED IN SECTION 409A OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “JOBS ACT”), AND PAYMENTS UNDER THIS
SECTION 5(A) ARE CONSIDERED “DEFERRED COMPENSATION” UNDER THE JOBS ACT, THE
FIRST PAYMENT SHALL BE DELAYED FOR SIX MONTHS, IN WHICH EVENT EXECUTIVE SHALL
RECEIVE A LUMP SUM PAYMENT EQUAL TO ONE TIMES HIS BASE SALARY SIX MONTHS AFTER
THE

 

5

--------------------------------------------------------------------------------


 


DATE HIS EMPLOYMENT TERMINATES (PLUS INTEREST ON SUCH PAYMENT OF ONE TIMES BASE
SALARY AT A FLOATING RATE EQUAL TO LIBOR, FROM THE DATE OF TERMINATION OF
EXECUTIVE’S EMPLOYMENT TO THE DATE THAT IS SIX MONTHS AFTER TERMINATION OF
EXECUTIVE’S EMPLOYMENT), AND THE REMAINDER OF SUCH SEVERANCE AMOUNT SHALL BE
PAID IN EQUAL INSTALLMENTS OVER A PERIOD OF 12 MONTHS THEREAFTER IN ACCORDANCE
WITH THE ORDINARY PAYROLL PRACTICES OF THE COMPANY (IN EFFECT FROM TIME TO
TIME).


 


(II)           THE EXECUTIVE LTIP SHALL BE GOVERNED BY THE TERMS OF THE
APPLICABLE LTIP AWARD AGREEMENTS.


 


(III)          THE COMPANY SHALL PAY EXECUTIVE THE AMOUNTS DESCRIBED IN
SECTION 5(D) WITHIN 14 DAYS OF THE DATE OF TERMINATION.


 


(IV)          DURING THE PERIOD OF 12 MONTHS FOLLOWING EXECUTIVE’S TERMINATION
OF EMPLOYMENT IN ACCORDANCE WITH SECTION 5(A), THE COMPANY SHALL PROVIDE TO
EXECUTIVE CONTINUED COVERAGE UNDER THE RETIREMENT, LIFE INSURANCE, LONG-TERM
DISABILITY, MEDICAL, DENTAL AND OTHER GROUP HEALTH BENEFITS AND PLANS IN EFFECT
FOR SENIOR EXECUTIVES OF THE COMPANY, AS IN EFFECT ON THE DATE OF EXECUTIVE’S
TERMINATION OF EMPLOYMENT (OR SUBSTANTIALLY COMPARABLE COVERAGE) FOR EXECUTIVE
AND, WHERE APPLICABLE, EXECUTIVE’S SPOUSE, DEPENDENTS AND BENEFICIARIES, AT THE
SAME CONTRIBUTION OR PREMIUM RATE AS MAY BE CHARGED FROM TIME TO TIME TO SENIOR
EXECUTIVES OF THE COMPANY GENERALLY, AS IF EXECUTIVE HAD CONTINUED IN EMPLOYMENT
DURING SUCH PERIOD.  AS AN ALTERNATIVE, THE COMPANY MAY ELECT TO PAY EXECUTIVE
CASH IN LIEU OF SUCH CONTRIBUTIONS OR COVERAGE IN AN AMOUNT EQUAL TO EXECUTIVE’S
AFTER-TAX COST OF RECEIVING SUCH CONTRIBUTIONS OR CONTINUING SUCH COVERAGE,
WHERE SUCH CONTRIBUTIONS OR COVERAGE MAY NOT BE CONTINUED (OR WHERE SUCH
CONTINUATION WOULD ADVERSELY AFFECT THE TAX STATUS OF THE PLAN PURSUANT TO WHICH
THE CONTRIBUTION OR COVERAGE IS PROVIDED).  THE COBRA HEALTH CARE CONTINUATION
COVERAGE PERIOD UNDER SECTION 4980B OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED, (THE “CODE”), OR ANY REPLACEMENT OR SUCCESSOR PROVISION OF UNITED
STATES TAX LAW, SHALL COMMENCE IMMEDIATELY AFTER THE 12 MONTH PERIOD.


 


(V)           THE COMPANY SHALL PAY THE REASONABLE EXPENSES ASSOCIATED WITH
EXECUTIVE’S RELOCATION FROM ATLANTA, GEORGIA TO CALIFORNIA.


 


(VI)          THE COMPANY SHALL PROVIDE A RELEASE SUBSTANTIALLY IN THE FORM
ATTACHED HERETO AS EXHIBIT G.  IF THE COMPANY DOES NOT PROVIDE THE RELEASE
REQUIRED PURSUANT TO THIS SUBSECTION (VI), THE RELEASE BY THE EXECUTIVE SHALL BE
NULL, VOID AND WITHOUT EFFECT, AND EXECUTIVE SHALL STILL RECEIVE ALL OF THE
PAYMENTS AND BENEFITS DESCRIBED IN SUBSECTIONS (I) THROUGH (V) ABOVE.


 


(B) TERMINATION FOR CAUSE OR VOLUNTARY RESIGNATION.  IN THE EVENT THAT
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS TERMINATED (I) BY THE BOARD FOR CAUSE
OR (II) BY EXECUTIVE’S RESIGNATION FROM THE COMPANY FOR ANY REASON OTHER THAN
GOOD REASON OR DISABILITY (AS DEFINED HEREIN), SUBJECT TO APPLICABLE LAW, THE
COMPANY AGREES TO THE FOLLOWING:


 


(I)            THE EXECUTIVE LTIP SHALL BE GOVERNED BY THE TERMS OF THE
APPLICABLE LTIP AWARD AGREEMENTS.

 

6

--------------------------------------------------------------------------------


 


(II)           THE COMPANY SHALL PAY EXECUTIVE THE AMOUNTS DESCRIBED IN
SECTION 5(D) WITHIN 14 DAYS OF THE DATE OF TERMINATION.


 

For purposes of this Agreement, Executive’s retirement shall be considered
Executive’s resignation from the Company without Good Reason.

 


(C) DEATH OR DISABILITY.  IN THE EVENT THAT EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY IS TERMINATED AS A RESULT OF EXECUTIVE’S DEATH OR DISABILITY, THE
COMPANY AGREES TO THE FOLLOWING:


 


(I)            THE COMPANY SHALL PAY EXECUTIVE (OR HIS ESTATE OR LEGAL
REPRESENTATIVE, IF APPLICABLE) IN A LUMP SUM PAYMENT AN AMOUNT EQUAL TO HIS
TARGET ANNUAL BONUS FOR THE YEAR OF TERMINATION PRORATED FOR THE NUMBER OF DAYS
DURING SUCH YEAR THAT EXECUTIVE WAS EMPLOYED BY THE COMPANY; PROVIDED, HOWEVER,
THAT, IN THE EVENT THAT EXECUTIVE IS CONSIDERED A “SPECIFIED EMPLOYEE” AS
DEFINED IN THE JOBS ACT AND PAYMENTS UNDER THIS SECTION 5(C) ARE CONSIDERED
“DEFERRED COMPENSATION” UNDER THE JOBS ACT, SUCH PAYMENT SHALL BE DELAYED FOR
SIX MONTHS, AND EXECUTIVE SHALL RECEIVE INTEREST ON SUCH PAYMENT AT A FLOATING
RATE EQUAL TO LIBOR, FROM THE DATE OF TERMINATION OF EXECUTIVE’S EMPLOYMENT TO
THE DATE THAT IS SIX MONTHS AFTER TERMINATION OF EXECUTIVE’S EMPLOYMENT.


 


(II)           THE EXECUTIVE LTIP SHALL BE GOVERNED BY THE TERMS OF THE
APPLICABLE LTIP AWARD AGREEMENTS.


 


(III)          THE COMPANY SHALL PAY EXECUTIVE THE AMOUNTS DESCRIBED IN
SECTION 5(D) WITHIN 14 DAYS OF THE DATE OF TERMINATION.


 


(D) IN THE CASE OF ANY TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY,
EXECUTIVE OR HIS ESTATE OR LEGAL REPRESENTATIVE SHALL BE ENTITLED TO RECEIVE, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, FROM THE COMPANY (I) EXECUTIVE’S BASE
SALARY THROUGH THE DATE OF TERMINATION TO THE EXTENT NOT PREVIOUSLY PAID,
(II) TO THE EXTENT NOT PREVIOUSLY PAID, THE AMOUNT OF ANY BONUS, INCENTIVE
COMPENSATION, AND OTHER COMPENSATION EARNED OR ACCRUED BY EXECUTIVE AS OF THE
DATE OF TERMINATION UNDER ANY COMPENSATION AND BENEFIT PLANS, PROGRAMS OR
ARRANGEMENTS MAINTAINED IN FORCE BY THE COMPANY (FOR THIS PURPOSE, EXECUTIVE’S
ANNUAL BONUS, IF ANY, FOR ANY FISCAL YEAR OF THE COMPANY ENDED PRIOR TO THE YEAR
OF TERMINATION THAT IS THEN UNPAID, AND IN THE CASE OF A TERMINATION UNDER
SECTION 5(A) OR (C) A PRO-RATA PORTION OF THE TARGET BONUS FOR THE FISCAL YEAR
IN WHICH THE DATE OF TERMINATION OCCURS BASED ON THE NUMBER OF DAYS IN THAT
FISCAL YEAR DURING WHICH EXECUTIVE WAS EMPLOYED, SHALL BE DEEMED TO BE EARNED),
(III) ANY VACATION PAY, EXPENSE REIMBURSEMENTS AND OTHER CASH ENTITLEMENTS
ACCRUED BY EXECUTIVE, IN ACCORDANCE WITH COMPANY POLICY FOR SENIOR EXECUTIVES,
AS OF THE DATE OF TERMINATION TO THE EXTENT NOT PREVIOUSLY PAID, (IV) ANY
RESTRICTED STOCK UNITS, STOCK OPTIONS AND OTHER EQUITY AWARDS OUTSTANDING UNDER
ANY COMPANY LONG TERM INCENTIVE PLANS OR ARRANGEMENTS (OTHER THAN THE EXECUTIVE
LTIP), IN ACCORDANCE WITH THE TERMS OF THE PLANS OR ARRANGEMENTS UNDER WHICH
SUCH AWARDS WERE CREATED OR MAINTAINED, AND (V) ALL BENEFITS ACCRUED BY
EXECUTIVE UNDER ALL BENEFIT PLANS AND QUALIFIED AND NONQUALIFIED RETIREMENT,
PENSION, 401(K) AND SIMILAR PLANS AND ARRANGEMENTS OF THE COMPANY, IN SUCH
MANNER AND AT SUCH TIMES AS ARE PROVIDED UNDER THE TERMS OF SUCH PLANS AND
ARRANGEMENTS.

 

7

--------------------------------------------------------------------------------


 


(E) TERMINATION WITHOUT CAUSE, NON-RENEWAL OR FOR GOOD REASON FOLLOWING A CHANGE
OF CONTROL.  IN THE EVENT OF EXECUTIVE’S TERMINATION OF EMPLOYMENT WITH THE
COMPANY (1) BY THE COMPANY WITHOUT CAUSE, (2) AS A RESULT OF THE FAILURE OF THE
COMPANY TO OFFER TO RENEW THE AGREEMENT ON TERMS THAT ARE CONSISTENT WITH
COMPETITIVE PRACTICES FOR COMPANIES OF COMPARABLE SIZE AND STANDING IN THE SAME
INDUSTRY, OR (3) BY EXECUTIVE FOR GOOD REASON, IN ANY CASE, DURING THE PERIOD
BEGINNING SIX MONTHS BEFORE AND ENDING TWO YEARS FOLLOWING A CHANGE OF CONTROL
(AS DEFINED HEREIN) OF THE COMPANY, SUBJECT TO EXECUTION OF A RELEASE
SUBSTANTIALLY IN THE FORM ATTACHED AS EXHIBIT D, EXECUTIVE SHALL BE ENTITLED TO
THE BENEFITS SET FORTH BELOW IN THIS SECTION 5(E).


 


(I)            THE COMPANY SHALL PAY EXECUTIVE THE PAYMENTS SET FORTH IN
SECTION 5(A)(I), EXCEPT THE APPLICABLE MULTIPLIER SHALL BE 3; PROVIDED, HOWEVER,
THAT IN DETERMINING THE AMOUNT OF PAYMENT DUE UNDER SECTION 5(A)(I), EXECUTIVE’S
ACTUAL ANNUAL BONUS FOR THE YEAR PRECEDING THE CHANGE OF CONTROL SHALL BE USED,
IF HIGHER THAN HIS TARGET BONUS; AND PROVIDED, FURTHER, THAT PAYMENT SHALL BE
MADE IN A LUMP SUM ON THE LATER OF THE DATE OF THE CHANGE OF CONTROL OR
10 BUSINESS DAYS AFTER EXECUTIVE’S TERMINATION OF EMPLOYMENT; PROVIDED, HOWEVER,
THAT, IN THE EVENT EXECUTIVE IS CONSIDERED A “SPECIFIED EMPLOYEE” AS DEFINED IN
THE JOBS ACT, AND PAYMENTS UNDER THIS SECTION 5(E) ARE CONSIDERED “DEFERRED
COMPENSATION” UNDER THE JOBS ACT, THE PAYMENT SHALL BE DELAYED FOR SIX MONTHS
FROM THE DATE OF EXECUTIVE’S TERMINATION OF EMPLOYMENT AND EXECUTIVE SHALL
RECEIVE INTEREST AT A FLOATING RATE EQUAL TO LIBOR FROM THE DATE OF TERMINATION
OF EXECUTIVE’S EMPLOYMENT TO THE DATE THAT IS SIX MONTHS AFTER TERMINATION OF
EXECUTIVE’S EMPLOYMENT.


 


(II)           THE COMPANY SHALL PROVIDE THE BENEFITS SET FORTH IN
SECTION 5(A)(IV) EXCEPT THE APPLICABLE PERIOD SHALL BE 24 MONTHS.


 


(III)          THE EXECUTIVE LTIP SHALL FULLY VEST, TO THE EXTENT NOT ALREADY
VESTED, AND OTHERWISE BE GOVERNED BY THE TERMS OF THE APPLICABLE LTIP AWARD
AGREEMENTS.


 


(IV)          THE COMPANY SHALL PAY EXECUTIVE THE AMOUNTS DESCRIBED IN
SECTION 5(D).


 


(V)           THE COMPANY SHALL PROVIDE A RELEASE SUBSTANTIALLY IN THE FORM
ATTACHED HERETO AS EXHIBIT G.  IF THE COMPANY DOES NOT PROVIDE THE RELEASE
REQUIRED PURSUANT TO THIS SUBSECTION (V), THE RELEASE BY THE EXECUTIVE SHALL BE
NULL, VOID AND WITHOUT EFFECT, AND EXECUTIVE SHALL STILL RECEIVE ALL OF THE
PAYMENTS AND BENEFITS DESCRIBED IN SUBSECTIONS (I) THROUGH (IV) ABOVE.


 


(F) EXCESS PARACHUTE PAYMENTS.


 


(I)            IN THE EVENT ANY PAYMENT GRANTED TO EXECUTIVE PURSUANT TO THE
TERMS OF THIS AGREEMENT OR OTHERWISE (A “PAYMENT”) IS DETERMINED TO BE SUBJECT
TO ANY EXCISE TAX (“EXCISE TAX”) IMPOSED BY SECTION 4999 OF THE CODE (OR ANY
SUCCESSOR TO SUCH SECTION), THE COMPANY SHALL PAY TO EXECUTIVE, PRIOR TO THE
TIME ANY EXCISE TAX IS PAYABLE WITH RESPECT TO SUCH PAYMENT (THROUGH WITHHOLDING
OR OTHERWISE), AN ADDITIONAL AMOUNT

 

8

--------------------------------------------------------------------------------


 


(A “GROSS-UP PAYMENT”) WHICH, AFTER THE IMPOSITION OF ALL INCOME, EMPLOYMENT,
EXCISE AND OTHER TAXES, PENALTIES AND INTEREST THEREON, IS EQUAL TO THE SUM OF
(A) THE EXCISE TAX ON SUCH PAYMENT PLUS (B) ANY PENALTY AND INTEREST ASSESSMENTS
ASSOCIATED WITH SUCH EXCISE TAX; PROVIDED, HOWEVER, THAT THE AMOUNT OF THE GROSS
UP PAYMENT SHALL NOT EXCEED $2 MILLION.


 


(II)           THE DETERMINATIONS TO BE MADE WITH RESPECT TO THIS
SECTION 5(F) SHALL BE MADE BY A CERTIFIED PUBLIC ACCOUNTING FIRM DESIGNATED BY
THE COMPANY AND REASONABLY ACCEPTABLE TO EXECUTIVE AND EXECUTIVE MAY RELY ON
SUCH DETERMINATION IN MAKING PAYMENTS TO THE INTERNAL REVENUE SERVICE.


 


(G) NO OTHER PAYMENTS.  EXCEPT AS PROVIDED IN SECTIONS 5(A), (B), (C), (D),
(E) AND (F) ABOVE, ALL OF EXECUTIVE’S RIGHTS TO SALARY, BONUSES, EMPLOYEE
BENEFITS AND OTHER COMPENSATION HEREUNDER WHICH WOULD HAVE ACCRUED OR BECOME
PAYABLE AFTER THE TERMINATION OR EXPIRATION OF THE EMPLOYMENT PERIOD SHALL CEASE
UPON SUCH TERMINATION OR EXPIRATION, OTHER THAN THOSE EXPRESSLY REQUIRED UNDER
APPLICABLE LAW (SUCH AS COBRA).


 


(H) NO MITIGATION, NO OFFSET.  IN THE EVENT OF EXECUTIVE’S TERMINATION OF
EMPLOYMENT FOR WHATEVER REASON, EXECUTIVE SHALL BE UNDER NO OBLIGATION TO SEEK
OTHER EMPLOYMENT, AND THERE SHALL BE NO OFFSET AGAINST AMOUNTS DUE HIM UNDER
THIS AGREEMENT OR OTHERWISE ON ACCOUNT OF ANY REMUNERATION ATTRIBUTABLE TO ANY
SUBSEQUENT EMPLOYMENT OR CLAIMS ASSERTED BY THE COMPANY OR ANY AFFILIATE,
PROVIDED THAT THIS PROVISION SHALL NOT APPLY WITH RESPECT TO ANY AMOUNTS THAT
EXECUTIVE OWES TO THE COMPANY OR ANY MEMBER OF THE COMPANY GROUP ON ACCOUNT OF
ANY LOAN, ADVANCE OR OTHER PAYMENT, IN RESPECT OF ANY OF WHICH EXECUTIVE IS
OBLIGATED TO MAKE REPAYMENT TO THE COMPANY OR ANY MEMBER OF THE COMPANY GROUP.


 


(I) DEFINITIONS.  FOR PURPOSES OF THIS AGREEMENT, THE FOLLOWING TERMS SHALL HAVE
THE FOLLOWING MEANINGS:


 

“Cause” shall mean one or more of the following:

 

(A)          THE CONVICTION OF, OR AN AGREEMENT TO A PLEA OF NOLO CONTENDERE TO,
A CRIME INVOLVING MORAL TURPITUDE OR ANY FELONY;

 

(B)           EXECUTIVE’S WILLFUL REFUSAL SUBSTANTIALLY TO PERFORM DUTIES AS
REASONABLY DIRECTED BY THE CEO UNDER THIS OR ANY OTHER AGREEMENT;

 

(C)           IN CARRYING OUT HIS DUTIES, EXECUTIVE ENGAGES IN CONDUCT THAT
CONSTITUTES FRAUD, WILLFUL NEGLECT OR WILLFUL MISCONDUCT WHICH, IN EITHER CASE,
WOULD RESULT IN DEMONSTRABLE HARM TO THE BUSINESS, OPERATIONS, PROSPECTS OR
REPUTATION OF THE COMPANY;

 

(D)          A MATERIAL VIOLATION OF THE REQUIREMENTS OF THE SARBANES-OXLEY ACT
OF 2002 (“SOX”) OR OTHER FEDERAL OR STATE SECURITIES LAW, RULE OR REGULATION; OR

 

(E)           ANY OTHER MATERIAL BREACH OF THIS AGREEMENT.

 

9

--------------------------------------------------------------------------------


 

For purpose of this Agreement, the Company is not entitled to assert that
Executive’s termination is for Cause unless the Company gives Executive written
notice describing the facts which are the basis for such termination and such
grounds for termination (if susceptible to correction) are not corrected by
Executive within 30 days of Executive’s receipt of such notice to the
reasonable, good faith satisfaction of the CEO.

 

“Change of Control” shall mean the first to occur of any of the following
events:

 

(A)          ANY “PERSON” (AS THAT TERM IS USED IN SECTIONS 13 AND 14(D)(2) OF
THE SECURITIES EXCHANGE ACT OF 1934 (“EXCHANGE ACT”)) BECOMES THE BENEFICIAL
OWNER (AS THAT TERM IS USED IN SECTION 13(D) OF THE EXCHANGE ACT), DIRECTLY OR
INDIRECTLY, OF FIFTY PERCENT (50%) OR MORE OF THE COMPANY’S CAPITAL STOCK
ENTITLED TO VOTE IN THE ELECTION OF DIRECTORS;

 

(B)           PERSONS WHO ON THE DAY FOLLOWING THE EMERGENCE DATE CONSTITUTE THE
BOARD (THE “EMERGENCE DIRECTORS”) CEASE FOR ANY REASON, INCLUDING, WITHOUT
LIMITATION, AS A RESULT OF A TENDER OFFER, PROXY CONTEST, MERGER OR SIMILAR
TRANSACTION, TO CONSTITUTE AT LEAST A MAJORITY THEREOF, PROVIDED, HOWEVER, THAT
ANY PERSON WHO BECOMES A DIRECTOR OF THE COMPANY SUBSEQUENT TO THE EMERGENCE
DATE SHALL BE CONSIDERED AN EMERGENCE DIRECTOR IF SUCH PERSON’S ELECTION OR
NOMINATION FOR ELECTION WAS APPROVED BY A VOTE OF AT LEAST TWO-THIRDS (2/3) OF
THE EMERGENCE DIRECTORS; BUT PROVIDED FURTHER THAT ANY SUCH PERSON WHOSE INITIAL
ASSUMPTION OF OFFICE IS IN CONNECTION WITH AN ACTUAL OR THREATENED ELECTION
CONTEST RELATING TO THE ELECTION OF MEMBERS OF THE BOARD OR OTHER ACTUAL OR
THREATENED SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF OF A PERSON OTHER
THAN THE BOARD, INCLUDING BY REASON OF AGREEMENT INTENDED TO AVOID OR SETTLE ANY
SUCH ACTUAL OR THREATENED CONTEST OR SOLICITATION, SHALL NOT BE CONSIDERED AN
EMERGENCE DIRECTOR;

 

(C)           CONSUMMATION OF A REORGANIZATION, MERGER, CONSOLIDATION, SALE OR
OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY (A
“BUSINESS COMBINATION”), IN EACH CASE, UNLESS, FOLLOWING SUCH BUSINESS
COMBINATION, ALL OR SUBSTANTIALLY ALL OF THE INDIVIDUALS AND ENTITIES WHO WERE
THE BENEFICIAL OWNERS OF OUTSTANDING VOTING SECURITIES OF THE COMPANY
IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION BENEFICIALLY OWN, DIRECTLY OR
INDIRECTLY, MORE THAN 50% OF THE COMBINED VOTING POWER OF THE THEN OUTSTANDING
VOTING SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS, AS
THE CASE MAY BE, OF THE COMPANY RESULTING FROM SUCH BUSINESS COMBINATION
(INCLUDING, WITHOUT LIMITATION, A COMPANY WHICH, AS A RESULT OF SUCH
TRANSACTION, OWNS THE COMPANY OR ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S
ASSETS EITHER DIRECTLY OR THROUGH ONE OR MORE SUBSIDIARIES) IN SUBSTANTIALLY THE
SAME

 

10

--------------------------------------------------------------------------------


 

PROPORTIONS AS THEIR OWNERSHIP, IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION,
OF THE OUTSTANDING VOTING SECURITIES OF THE COMPANY; AND

 

(D)          THE SHAREHOLDERS OF THE COMPANY APPROVE ANY PLAN OR PROPOSAL FOR
THE LIQUIDATION OR DISSOLUTION OF THE COMPANY.

 

Notwithstanding the foregoing, in no event shall the confirmation of the plan of
reorganization confirmed under 11 U.S.C. § 1129 (the “Plan of Reorganization”),
the implementation of the transactions contemplated by the Plan of
Reorganization on or after the Emergence Date or the effectuation of the
corporate governance provisions set forth therein, including the implementation
of the Board of Directors as specified therein, be considered a Change of
Control.

 

“Disability” shall mean Executive’s (i) being unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months or (ii) by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Company.

 

“Good Reason” shall mean Executive’s resignation from employment with the
Company prior to the end of the Employment Period as a result of one or more of
the following reasons:

 

(A)          THE COMPANY REDUCES THE AMOUNT OF EXECUTIVE’S THEN CURRENT BASE
SALARY OR THE TARGET FOR HIS ANNUAL BONUS (IT BEING UNDERSTOOD THAT EXECUTIVE
SHALL NOT HAVE A BASIS TO RESIGN FOR GOOD REASON IF NO BONUS IS PAID, OR THE
AMOUNT OF THE BONUS IS REDUCED AS A RESULT OF THE FAILURE OF EXECUTIVE OR THE
COMPANY TO ACHIEVE APPLICABLE PERFORMANCE TARGETS FOR SUCH BONUS);

 

(B)           A MATERIAL DIMINUTION IN EXECUTIVE’S TITLE, AUTHORITY, DUTIES OR
RESPONSIBILITIES OR THE ASSIGNMENT OF DUTIES TO EXECUTIVE WHICH ARE MATERIALLY
INCONSISTENT WITH HIS POSITION; PROVIDED, HOWEVER, THAT, FOLLOWING A CHANGE OF
CONTROL, ANY DIMINUTION OF EXECUTIVE’S TITLE, DUTIES OR RESPONSIBILITIES SHALL
CONSTITUTE GOOD REASON;

 

(C)           THE FAILURE OF THE COMPANY TO OBTAIN IN WRITING THE OBLIGATION TO
PERFORM THIS AGREEMENT BY ANY SUCCESSOR TO THE COMPANY OR A PURCHASER OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY WITHIN 15 DAYS AFTER A MERGER,
CONSOLIDATION, SALE OR SIMILAR TRANSACTION;

 

(D)          THE FAILURE OF THE COMPANY TO GRANT EXECUTIVE THE EXECUTIVE LTIP
WITHIN 60 DAYS AFTER THE EFFECTIVE DATE; OR

 

11

--------------------------------------------------------------------------------


 

(E)           FOLLOWING A CHANGE IN CONTROL, THE REQUIREMENT THAT EXECUTIVE MOVE
HIS PRINCIPAL PLACE OF BUSINESS BY MORE THAN 50 MILES FROM THAT PREVIOUSLY THE
CASE WITHOUT HIS CONSENT.

 

Notwithstanding the foregoing, Executive agrees that he shall not be entitled to
terminate his employment for Good Reason in the event he is subject to any
unintended or adverse tax consequences under the JOBS Act, the Company amends
this Agreement or the terms of any employee benefit plan, program arrangement or
agreement to avoid such adverse tax consequences or he is required to forfeit
incentive or other compensation pursuant to Section 304 of SOX.  For purposes of
this Agreement, Executive is not entitled to assert that his termination is for
Good Reason unless Executive gives the CEO written notice describing the event
or events which are the basis for such termination within ninety (90) days after
the event or events occur and such grounds for termination (if susceptible to
correction) are not corrected by the Company within 30 days of the Company’s
receipt of such notice to the reasonable, good faith satisfaction of Executive.

 


6.  INDEMNIFICATION.


 


(A) THE COMPANY AGREES THAT (I) IF EXECUTIVE IS MADE A PARTY, OR IS THREATENED
TO BE MADE A PARTY, TO ANY THREATENED OR ACTUAL ACTION, SUIT OR PROCEEDING,
WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE, INVESTIGATIVE, APPELLATE OR OTHER
(EACH, A “PROCEEDING”) BY REASON OF THE FACT THAT HE IS OR WAS A DIRECTOR,
OFFICER, EMPLOYEE, AGENT, MANAGER, OR REPRESENTATIVE OF THE COMPANY OR IS OR WAS
SERVING AT THE REQUEST OF THE COMPANY AS A DIRECTOR, OFFICER, MEMBER, EMPLOYEE,
AGENT, MANAGER, OR REPRESENTATIVE OF ANY MEMBER OF THE COMPANY GROUP OR (II) IF
ANY CLAIM, DEMAND, REQUEST, INVESTIGATION, DISPUTE, CONTROVERSY, THREAT,
DISCOVERY REQUEST OR REQUEST FOR TESTIMONY OR INFORMATION (EACH, A “CLAIM”) IS
MADE, OR THREATENED TO BE MADE, THAT ARISES OUT OF OR RELATES TO EXECUTIVE’S
SERVICE IN ANY OF THE FOREGOING CAPACITIES, THEN EXECUTIVE SHALL BE INDEMNIFIED
AND HELD HARMLESS BY THE COMPANY TO THE FULLEST EXTENT LEGALLY PERMITTED OR
AUTHORIZED BY THE COMPANY’S CERTIFICATE OF INCORPORATION, BY-LAWS, BOARD
RESOLUTIONS OR, IF GREATER, BY APPLICABLE LAW, AGAINST ANY AND ALL COSTS,
EXPENSES, LIABILITIES AND LOSSES (INCLUDING, WITHOUT LIMITATION, ATTORNEY’S
FEES, JUDGMENTS, INTEREST, EXPENSES OF INVESTIGATION, PENALTIES, FINES, ERISA
EXCISE TAXES OR PENALTIES AND AMOUNTS PAID OR TO BE PAID IN SETTLEMENT) INCURRED
OR SUFFERED BY EXECUTIVE IN CONNECTION THEREWITH, AND SUCH INDEMNIFICATION SHALL
CONTINUE AS TO EXECUTIVE EVEN IF HE HAS CEASED TO BE A DIRECTOR, MEMBER,
EMPLOYEE, AGENT, MANAGER, OR REPRESENTATIVE OF THE COMPANY OR ANY MEMBER OF THE
COMPANY GROUP AND SHALL INURE TO THE BENEFIT OF EXECUTIVE’S HEIRS, EXECUTORS AND
ADMINISTRATORS.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE COMPANY SHALL
ADVANCE TO EXECUTIVE ALL COSTS AND EXPENSES INCURRED BY HIM IN CONNECTION WITH
ANY SUCH PROCEEDING OR CLAIM WITHIN 15 DAYS AFTER RECEIVING WRITTEN NOTICE
REQUESTING SUCH AN ADVANCE.  SUCH NOTICE SHALL INCLUDE, TO THE EXTENT REQUIRED
BY APPLICABLE LAW, AN UNDERTAKING BY EXECUTIVE TO REPAY THE AMOUNT ADVANCED IF
HE IS ULTIMATELY DETERMINED NOT TO BE ENTITLED TO INDEMNIFICATION AGAINST SUCH
COSTS AND EXPENSES.


 


(B)           NEITHER THE FAILURE OF THE COMPANY (INCLUDING THE BOARD,
INDEPENDENT LEGAL COUNSEL OR STOCKHOLDERS) TO HAVE MADE A DETERMINATION IN
CONNECTION WITH ANY REQUEST FOR INDEMNIFICATION OR ADVANCEMENT UNDER
SECTION 6(A) THAT EXECUTIVE HAS SATISFIED ANY APPLICABLE STANDARD OF CONDUCT NOR
A DETERMINATION BY THE COMPANY (INCLUDING THE BOARD, INDEPENDENT LEGAL

 

12

--------------------------------------------------------------------------------


 


COUNSEL OR STOCKHOLDERS) THAT EXECUTIVE HAS NOT MET ANY APPLICABLE STANDARD OF
CONDUCT SHALL CREATE A PRESUMPTION THAT EXECUTIVE HAS OR HAS NOT MET AN
APPLICABLE STANDARD OF CONDUCT.


 


(C)           THE COMPANY AGREES TO USE REASONABLE COMMERCIAL EFFORTS TO
MAINTAIN DIRECTOR’S AND OFFICER’S LIABILITY INSURANCE COVERING THE EXECUTIVE FOR
SERVICES RENDERED TO THE COMPANY, ITS SUBSIDIARIES AND AFFILIATES WHILE
EXECUTIVE IS A DIRECTOR OR OFFICER OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR
AFFILIATES.


 


7.  CONFIDENTIAL INFORMATION.  EXECUTIVE AGREES TO ENTER INTO THE
CONFIDENTIALITY AGREEMENT ATTACHED AS EXHIBIT E SIMULTANEOUSLY WITH THE
EXECUTION OF THIS AGREEMENT.


 


8.  INTELLECTUAL PROPERTY, INVENTIONS AND PATENTS.  EXECUTIVE AGREES TO ENTER
INTO THE INTELLECTUAL PROPERTY AGREEMENT ATTACHED AS EXHIBIT F SIMULTANEOUSLY
WITH THE EXECUTION OF THIS AGREEMENT.


 


9.  NON-COMPETE, NON-SOLICITATION.


 


(A) IN FURTHER CONSIDERATION OF THE COMPENSATION TO BE PAID TO EXECUTIVE
HEREUNDER, EXECUTIVE ACKNOWLEDGES THAT DURING THE COURSE OF HIS EMPLOYMENT WITH
THE COMPANY, HE SHALL BECOME FAMILIAR WITH THE COMPANY GROUP’S TRADE SECRETS AND
WITH OTHER CONFIDENTIAL INFORMATION CONCERNING THE COMPANY GROUP AND THAT HIS
SERVICES SHALL BE OF SPECIAL, UNIQUE AND EXTRAORDINARY VALUE TO THE COMPANY
GROUP, AND, THEREFORE, EXECUTIVE AGREES THAT, DURING THE EMPLOYMENT PERIOD AND
FOR ONE (1) YEAR THEREAFTER (THE “NONCOMPETE PERIOD”), HE SHALL NOT DIRECTLY OR
INDIRECTLY OWN ANY INTEREST IN, MANAGE, CONTROL, BE EMPLOYED IN AN EXECUTIVE,
MANAGERIAL OR ADMINISTRATIVE CAPACITY BY, OR OTHERWISE RENDER EXECUTIVE,
MANAGERIAL OR ADMINISTRATIVE SERVICES TO, ANY COMPANY ENGAGED IN THE BUSINESS OF
OWNING AND OPERATING POWER GENERATION FACILITIES OR ENERGY TRADING AND MARKETING
OPERATIONS WHICH COMPETES WITH THE BUSINESSES OF THE COMPANY ON THE DATE OF THE
TERMINATION OR EXPIRATION OF THE EMPLOYMENT PERIOD, WITHIN ANY GEOGRAPHICAL AREA
IN WHICH THE COMPANY ENGAGES IN SUCH BUSINESSES.  NOTHING HEREIN SHALL PROHIBIT
EXECUTIVE FROM BEING A PASSIVE OWNER OF NOT MORE THAN 2% OF THE OUTSTANDING
STOCK OF ANY CLASS OF A CORPORATION WHICH IS PUBLICLY TRADED, SO LONG AS
EXECUTIVE HAS NO ACTIVE PARTICIPATION IN THE BUSINESS OF SUCH CORPORATION.  THE
COMPANY EXPRESSLY ACKNOWLEDGES THAT THIS COVENANT NOT TO COMPETE SHALL ONLY
APPLY TO GEOGRAPHICAL AREAS IN WHICH THE COMPANY ENGAGES IN THE BUSINESS OF
OWNING AND OPERATING POWER GENERATION FACILITIES OR ENERGY TRADING AND MARKETING
OPERATIONS.


 


(B) DURING THE NONCOMPETE PERIOD, EXECUTIVE SHALL NOT DIRECTLY OR INDIRECTLY
THROUGH ANOTHER PERSON OR ENTITY (I) INDUCE OR ATTEMPT TO INDUCE ANY EMPLOYEE OF
THE COMPANY TO LEAVE THE EMPLOY OF THE COMPANY, OR IN ANY WAY INTERFERE WITH THE
RELATIONSHIP BETWEEN THE COMPANY AND ANY EMPLOYEE THEREOF; (II) HIRE ANY PERSON
WHO WAS A MANAGERIAL OR HIGHER LEVEL EMPLOYEE OF THE COMPANY DURING THE LAST SIX
MONTHS OF THE EMPLOYMENT PERIOD; OR (III) INDUCE OR ATTEMPT TO INDUCE ANY
CUSTOMER, SUPPLIER, LICENSEE, LICENSOR, FRANCHISEE OR OTHER BUSINESS RELATION OF
THE COMPANY TO CEASE DOING BUSINESS WITH THE COMPANY, OR IN ANY WAY INTERFERE
WITH THE RELATIONSHIP BETWEEN ANY SUCH CUSTOMER, SUPPLIER, LICENSEE OR BUSINESS
RELATION OF THE COMPANY (INCLUDING, WITHOUT LIMITATION, MAKING ANY NEGATIVE OR
DISPARAGING STATEMENTS OR COMMUNICATIONS REGARDING THE COMPANY.  THE COMPANY
COVENANTS THAT IT WILL NOT, AND IT WILL

 

13

--------------------------------------------------------------------------------


 


ADVISE MEMBERS OF SENIOR MANAGEMENT OF THE COMPANY AND THE BOARD NOT TO, MAKE
ANY NEGATIVE OR DISPARAGING STATEMENTS OR COMMUNICATIONS REGARDING EXECUTIVE.


 


(C) IF, AT THE TIME OF ENFORCEMENT OF THIS SECTION 9, A COURT SHALL HOLD THAT
THE DURATION, SCOPE OR AREA RESTRICTIONS STATED HEREIN ARE UNREASONABLE UNDER
CIRCUMSTANCES THEN EXISTING, THE PARTIES AGREE THAT THE MAXIMUM DURATION, SCOPE
OR AREA REASONABLE UNDER SUCH CIRCUMSTANCES SHALL BE SUBSTITUTED FOR THE STATED
DURATION, SCOPE OR AREA AND THAT THE COURT SHALL BE ALLOWED TO REVISE THE
RESTRICTIONS CONTAINED HEREIN TO COVER THE MAXIMUM PERIOD, SCOPE AND AREA
PERMITTED BY LAW.  EXECUTIVE ACKNOWLEDGES THAT THE RESTRICTIONS CONTAINED IN
THIS SECTION 9 ARE REASONABLE AND THAT HE HAS REVIEWED THE PROVISIONS OF THIS
AGREEMENT WITH HIS LEGAL COUNSEL.


 


(D) EXECUTIVE ACKNOWLEDGES THAT IN THE EVENT OF THE BREACH OR A THREATENED
BREACH BY EXECUTIVE OF ANY OF THE PROVISIONS OF THIS SECTION 9, THE COMPANY
WOULD SUFFER IRREPARABLE HARM, AND, IN ADDITION AND SUPPLEMENTARY TO OTHER
RIGHTS AND REMEDIES EXISTING IN ITS FAVOR, THE COMPANY SHALL BE ENTITLED TO
SPECIFIC PERFORMANCE AND/OR INJUNCTIVE OR OTHER EQUITABLE RELIEF FROM A COURT OF
COMPETENT JURISDICTION IN ORDER TO ENFORCE OR PREVENT ANY VIOLATIONS OF THE
PROVISIONS HEREOF (WITHOUT POSTING A BOND OR OTHER SECURITY).  IN ADDITION, IN
THE EVENT OF A BREACH OR VIOLATION BY EXECUTIVE OF SECTION 9(A), THE NONCOMPETE
PERIOD SHALL BE AUTOMATICALLY EXTENDED BY THE AMOUNT OF TIME BETWEEN THE INITIAL
OCCURRENCE OF THE BREACH OR VIOLATION AND WHEN SUCH BREACH OR VIOLATION HAS BEEN
DULY CURED.


 


10.  EXECUTIVE’S REPRESENTATIONS.  EXECUTIVE HEREBY REPRESENTS AND WARRANTS TO
THE COMPANY THAT (I) THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
BY EXECUTIVE DO NOT AND SHALL NOT CONFLICT WITH, BREACH, VIOLATE OR CAUSE A
DEFAULT UNDER, ANY CONTRACT, AGREEMENT, INSTRUMENT, ORDER, JUDGMENT OR DECREE TO
WHICH EXECUTIVE IS A PARTY OR BY WHICH HE IS BOUND WHICH HAS NOT BEEN WAIVED;
(II) EXECUTIVE IS NOT A PARTY TO OR BOUND BY ANY EMPLOYMENT AGREEMENT OR
NONCOMPETE AGREEMENT WITH ANY OTHER PERSON OR ENTITY WHICH HAS NOT BEEN WAIVED;
AND (III) ON THE COMMENCEMENT DATE, THIS AGREEMENT SHALL BE THE VALID AND
BINDING OBLIGATION OF EXECUTIVE, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS. 
EXECUTIVE HEREBY ACKNOWLEDGES AND REPRESENTS THAT HE HAS CONSULTED WITH
INDEPENDENT LEGAL COUNSEL REGARDING HIS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT AND THAT HE FULLY UNDERSTANDS THE TERMS AND CONDITIONS CONTAINED
HEREIN.


 


11.  NOTICES.  ALL NOTICES OR COMMUNICATIONS HEREUNDER SHALL BE IN WRITING,
ADDRESSED AS FOLLOWS:


 

 

 

To the Company:

 

 

 

 

 

Mirant Corporation

 

 

Chief Executive Officer

 

 

1155 Perimeter Center West

 

 

Atlanta, GA 30338-5416

 

 

 

with a copy to:

 

Legal Department

 

 

Mirant Services, LLC

 

 

1155 Perimeter Center West

 

 

Atlanta, GA 30338-5416

 

14

--------------------------------------------------------------------------------


 

 

 

Fax: 678-579-5589

 

 

 

 

 

To Executive

 

 

 

 

 

To the address currently on file with the Company.

 

All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt or (ii) if sent by
electronic mail or facsimile, upon confirmation of receipt by the sender of such
transmission.

 


12.  SEVERABILITY.  IN THE EVENT ANY PROVISION OR PART OF THIS AGREEMENT IS
FOUND TO BE INVALID OR UNENFORCEABLE, ONLY THAT PARTICULAR PROVISION OR PART SO
FOUND, AND NOT THE ENTIRE AGREEMENT, WILL BE INOPERATIVE.


 


13.  COMPLETE AGREEMENT.  THIS AGREEMENT, THE LTIP AWARD AGREEMENTS AND THOSE
DOCUMENTS EXPRESSLY REFERRED TO HEREIN EMBODY THE COMPLETE AGREEMENT AND
UNDERSTANDING AMONG THE PARTIES AND SUPERSEDE AND PREEMPT ANY PRIOR
UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS BY OR AMONG THE PARTIES, WRITTEN
OR ORAL, WHICH MAY HAVE RELATED TO THE SUBJECT MATTER HEREOF IN ANY WAY.


 


14.  NO STRICT CONSTRUCTION.  THE LANGUAGE USED IN THIS AGREEMENT SHALL BE
DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES HERETO TO EXPRESS THEIR MUTUAL
INTENT, AND NO RULE OF STRICT CONSTRUCTION SHALL BE APPLIED AGAINST ANY PARTY.


 


15.  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN SEPARATE COUNTERPARTS,
EACH OF WHICH IS DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN TOGETHER
CONSTITUTE ONE AND THE SAME AGREEMENT.


 


16.  SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE BENEFICIARIES, HEIRS AND REPRESENTATIVES OF EXECUTIVE AND THE
SUCCESSORS AND ASSIGNS OF THE COMPANY.  THE COMPANY SHALL REQUIRE ANY SUCCESSOR
(WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER, REORGANIZATION, CONSOLIDATION,
ACQUISITION OF PROPERTY OR STOCK, LIQUIDATION, OR OTHERWISE) TO ALL OR A
MAJORITY OF ITS ASSETS, BY AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO
EXECUTIVE, EXPRESSLY TO ASSUME AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME
MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM THIS
AGREEMENT IF NO SUCH SUCCESSION HAD TAKEN PLACE.  EXECUTIVE MAY NOT ASSIGN HIS
RIGHTS (EXCEPT BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION) OR DELEGATE HIS
DUTIES OR OBLIGATIONS HEREUNDER.  EXCEPT AS PROVIDED BY THIS SECTION 16, THIS
AGREEMENT IS NOT ASSIGNABLE BY ANY PARTY AND NO PAYMENT TO BE MADE HEREUNDER
SHALL BE SUBJECT TO ANTICIPATION, ALIENATION, SALE, TRANSFER, ASSIGNMENT,
PLEDGE, ENCUMBRANCE OR OTHER CHARGE.


 


17.  CHOICE OF LAW.  ALL ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT AND THE EXHIBITS AND
SCHEDULES HERETO SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF GEORGIA.

 

15

--------------------------------------------------------------------------------


 


18.  AMENDMENT AND WAIVER.  THE PROVISIONS OF THIS AGREEMENT MAY BE AMENDED,
MODIFIED OR WAIVED ONLY WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY AND
EXECUTIVE, AND NO COURSE OF CONDUCT OR COURSE OF DEALING OR FAILURE OR DELAY BY
ANY PARTY HERETO IN ENFORCING OR EXERCISING ANY OF THE PROVISIONS OF THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE COMPANY’S RIGHT TO TERMINATE THE
EMPLOYMENT PERIOD FOR CAUSE) SHALL AFFECT THE VALIDITY, BINDING EFFECT OR
ENFORCEABILITY OF THIS AGREEMENT OR BE DEEMED TO BE AN IMPLIED WAIVER OF ANY
PROVISION OF THIS AGREEMENT.


 


19.  JOBS ACT COMPLIANCE.  IF ANY PROVISION OF THIS AGREEMENT WOULD RESULT IN
UNINTENDED OR ADVERSE TAX CONSEQUENCES TO EXECUTIVE OR THE COMPANY OR WOULD, IN
THE JUDGMENT OF THE BOARD, CONTRAVENE THE FINAL REGULATIONS ANTICIPATED TO BE
PROMULGATED UNDER THE JOBS ACT OR OTHER DEPARTMENT OF TREASURY GUIDANCE, THE
COMPANY MAY REFORM THIS AGREEMENT OR ANY PROVISIONS HEREOF TO MAINTAIN TO THE
MAXIMUM EXTENT PRACTICABLE THE ORIGINAL PURPOSE OF THE PROVISION WITHOUT
VIOLATING THE PROVISIONS OF THE JOBS ACT.


 


20.  INSURANCE.  THE COMPANY MAY, AT ITS DISCRETION, APPLY FOR AND PROCURE IN
ITS OWN NAME AND FOR ITS OWN BENEFIT LIFE AND/OR DISABILITY INSURANCE ON
EXECUTIVE IN ANY AMOUNT OR AMOUNTS CONSIDERED ADVISABLE.  EXECUTIVE AGREES TO
COOPERATE IN ANY MEDICAL OR OTHER EXAMINATION, SUPPLY ANY INFORMATION AND
EXECUTE AND DELIVER ANY APPLICATIONS OR OTHER INSTRUMENTS IN WRITING AS MAY BE
REASONABLY NECESSARY TO OBTAIN AND CONSTITUTE SUCH INSURANCE.  EXECUTIVE HEREBY
REPRESENTS THAT HE HAS NO REASON TO BELIEVE THAT HIS LIFE IS NOT INSURABLE AT
RATES NOW PREVAILING FOR HEALTHY MEN OF HIS AGE.


 


21.  WITHHOLDING.  ANY PAYMENTS MADE OR BENEFITS PROVIDED TO EXECUTIVE UNDER
THIS AGREEMENT SHALL BE REDUCED BY ANY APPLICABLE WITHHOLDING TAXES OR OTHER
AMOUNTS REQUIRED TO BE WITHHELD BY LAW OR CONTRACT.


 


22.  ARBITRATION.  ANY DISPUTE OR CONTROVERSY ARISING UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR OTHERWISE IN CONNECTION WITH THE EXECUTIVE’S EMPLOYMENT
BY THE COMPANY THAT CANNOT BE MUTUALLY RESOLVED BY THE PARTIES TO THIS AGREEMENT
AND THEIR RESPECTIVE ADVISORS AND REPRESENTATIVES SHALL BE SETTLED EXCLUSIVELY
BY ARBITRATION IN ATLANTA, GEORGIA IN ACCORDANCE WITH THE RULES OF THE AMERICAN
ARBITRATION ASSOCIATION BEFORE ONE ARBITRATOR OF EXEMPLARY QUALIFICATIONS AND
STATURE, WHO SHALL BE SELECTED JOINTLY BY AN INDIVIDUAL TO BE DESIGNATED BY THE
COMPANY AND AN INDIVIDUAL TO BE SELECTED BY EXECUTIVE, OR IF SUCH TWO
INDIVIDUALS CANNOT AGREE ON THE SELECTION OF THE ARBITRATOR, WHO SHALL BE
SELECTED BY THE AMERICAN ARBITRATION ASSOCIATION.  THE COMPANY SHALL REIMBURSE
EXECUTIVE’S REASONABLE LEGAL FEES IF HE PREVAILS ON A MATERIAL ISSUE IN AN
ARBITRATION.


 


23.  CORPORATE OPPORTUNITY.  DURING THE EMPLOYMENT PERIOD, EXECUTIVE SHALL
SUBMIT TO THE BOARD ALL BUSINESS, COMMERCIAL AND INVESTMENT OPPORTUNITIES OR
OFFERS PRESENTED TO EXECUTIVE THAT RELATE TO THE BUSINESS OF POWER COMPANIES
(“CORPORATE OPPORTUNITIES”), IF EXECUTIVE WISHES TO ACCEPT OR PURSUE, DIRECTLY
OR INDIRECTLY, SUCH CORPORATE OPPORTUNITIES ON EXECUTIVE’S OWN BEHALF.  THIS
SECTION 23 SHALL NOT APPLY TO PURCHASES OF PUBLICLY TRADED STOCK BY EXECUTIVE.

 

16

--------------------------------------------------------------------------------


 

24.  Reimbursement of Legal Fees.  The Company agrees that it will reimburse
Executive for legal fees and expenses actually incurred in connection with the
review and preparation of this Agreement in an amount not to exceed $7,500.

 


25.  EXECUTIVE’S COOPERATION.  DURING THE EMPLOYMENT PERIOD AND THEREAFTER,
EXECUTIVE SHALL COOPERATE WITH THE COMPANY AND ITS AFFILIATES, UPON THE
COMPANY’S REASONABLE REQUEST, WITH RESPECT TO ANY INTERNAL INVESTIGATION OR
ADMINISTRATIVE, REGULATORY OR JUDICIAL PROCEEDING INVOLVING MATTERS WITHIN THE
SCOPE OF EXECUTIVE’S DUTIES AND RESPONSIBILITIES TO THE COMPANY GROUP DURING THE
EMPLOYMENT PERIOD (INCLUDING, WITHOUT LIMITATION, EXECUTIVE BEING AVAILABLE TO
THE COMPANY UPON REASONABLE NOTICE FOR INTERVIEWS AND FACTUAL INVESTIGATIONS,
APPEARING AT THE COMPANY’S REASONABLE REQUEST TO GIVE TESTIMONY WITHOUT
REQUIRING SERVICE OF A SUBPOENA OR OTHER LEGAL PROCESS, AND TURNING OVER TO THE
COMPANY ALL RELEVANT COMPANY DOCUMENTS WHICH ARE OR MAY COME INTO EXECUTIVE’S
POSSESSION DURING THE EMPLOYMENT PERIOD); PROVIDED, HOWEVER, THAT ANY SUCH
REQUEST BY THE COMPANY SHALL NOT BE UNDULY BURDENSOME OR INTERFERE WITH
EXECUTIVE’S PERSONAL SCHEDULE OR ABILITY TO ENGAGE IN GAINFUL EMPLOYMENT.  IN
THE EVENT THE COMPANY REQUIRES EXECUTIVE’S COOPERATION IN ACCORDANCE WITH THIS
SECTION 24, THE COMPANY SHALL REIMBURSE EXECUTIVE FOR REASONABLE OUT-OF-POCKET
EXPENSES (INCLUDING TRAVEL, LODGING AND MEALS) INCURRED BY EXECUTIVE IN
CONNECTION WITH SUCH COOPERATION, SUBJECT TO REASONABLE DOCUMENTATION.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

MIRANT CORPORATION

 

 

 

By:

/s/Vance N. Booker

 

 

 

 

 

Its: Senior Vice President, Administration

 

 

 

MIRANT SERVICES, LLC

 

 

 

By:

/s/Vance N. Booker

 

 

 

 

 

Its: Senior Vice President, Administration

 

 

 

 

 

/s/ William von Blasingame

 

 

 

William von Blasingame

 

18

--------------------------------------------------------------------------------


 

Exhibit A

 

LIST OF APPROVED DIRECTORSHIPS

 

None

 

A-1

--------------------------------------------------------------------------------


 

Exhibit B

 

MIRANT CORPORATION

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This Restricted Stock Unit Award (this “Award”) is made as of [INSERT DATE THAT
IS [10] [45] DAYS AFTER EMERGENCE DATE], by MIRANT CORPORATION, a
                        corporation (the “Company”) to William von Blasingame
(“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company entered into an employment agreement with Executive, dated
as of [                          , 2005] (the “Agreement”) providing for the
grant to Executive of restricted stock units (“Restricted Stock Units”) upon the
Company’s emergence from bankruptcy protection; and

 

WHEREAS, pursuant to the terms of the Agreement the Compensation Committee of
the Board of Directors of the Company (the “Board”) has granted to Executive an
award of Restricted Stock Units to promote Executive’s long-term interests in
the success of the Company;

 

NOW THEREFORE, the Company awards Restricted Stock Units to Executive pursuant
to the following terms and conditions:

 

1.  Restricted Stock Unit Award.  The Company hereby grants to Executive an
award of [         ] Restricted Stock Units that are to be settled in common
stock of the Company (“Common Stock”).  The Restricted Stock Units shall be
transferable only in accordance with the provisions of Section 8 of this Award
and subject to the restrictions and other conditions set forth herein.  The
shares to be delivered to Executive in settlement of the Restricted Stock Units
shall be issued under the Company’s then existing omnibus incentive plan and, if
the Common Stock is then traded on a national securities exchange or
inter-dealer quotation system, including without limitation, NASDAQ, or if the
Company is subject to the reporting requirements of Section 13(a) or 15(d) of
the Securities Exchange Act of 1934, as amended, or any successor provision
thereto, the Company shall take all action necessary to keep in effect a
registration statement under the Securities Act of 1933, as amended, or any
successor provision thereto (the “1933 Act”) enabling Executive to resell Common
Stock without restriction; provided, however, that the Company need not take
such action if, at the time of distribution of Common Stock to Executive, such
shares do not constitute “restricted securities” as defined in Rule 144 under
the 1933 Act and Executive is not an “affiliate” of the Company under Rule 405
of the 1933 Act.  Capitalized terms used, but not otherwise defined, shall have
the meaning set forth in the Agreement.

 

2.  Restrictions.  Except as provided in Section 3 below, the Restricted Stock
Units shall vest and become transferable as follows:

 

a.  twenty-five percent (25%) of the Restricted Stock Units shall vest [insert
date that is six months after the Company’s emergence from bankruptcy
protection];

 

B-1

--------------------------------------------------------------------------------


 

b.  twenty-five percent (25%) of the Restricted Stock Units shall vest  [insert
date that is one year after the Company’s emergence from bankruptcy protection];

 

c.  twenty-five percent (25%) of the Restricted Stock Units shall vest [insert
date that is two years after the Company’s emergence from bankruptcy
protection]; and

 

d.  twenty-five percent (25%) of the Restricted Stock Units shall vest  [insert
date that is three years after the Company’s emergence from bankruptcy
protection].

 

3.  Change in Employment Status.

 

a.             Termination Without Cause, Non-Renewal, for Good Reason, Death or
Disability.  In the event of Executive’s termination of employment with the
Company (regardless of whether such termination is in connection with a Change
in Control (as defined in the Agreement)) (i) by the Company without Cause (as
defined in the Agreement), (ii) by reason of the failure of the Company to offer
to renew the Agreement (as provided in the Agreement), (iii) by Executive for
Good Reason (as defined in the Agreement) or (iv) as a result of Executive’s
death or Disability (as defined in the Agreement), all Restricted Stock Units
that have not already vested, as of the date of such termination, shall vest
immediately and become nonforfeitable.

 

b.  Termination for Cause, Voluntary Resignation Without Good Reason.  In the
event of Executive’s termination of employment with the Company (i) by the
Company for Cause or (ii) by reason of Executive’s resignation from the Company
for any reason other than Good Reason, all Restricted Stock Units that have not
already vested as of the date of such termination shall be immediately forfeited
by Executive.

 

4.  Book Entry Account.  Within a reasonable time after the date of this Award,
the Company shall instruct its transfer agent to establish a book entry account
representing the Restricted Stock Units in Executive’s name effective as of the
grant date, provided that the Company shall retain control of such account until
the Restricted Stock Units have become vested in accordance with this Award.

 

5.  Distribution of Shares.  Consistent with the provisions of Section 3 of this
Award, on the day following Executive’s termination of employment with the
Company or immediately prior to the occurrence of a Change of Control, Executive
shall receive one share of the Company’s common stock, as provided in Section 1
above in satisfaction of each Restricted Stock Unit credited to his account
under Section 4 above and vested either theretofore or by reason of the event
resulting in such termination.

 

6.  Stockholder Rights.  Executive shall not have any of the rights of a
stockholder with respect to the Restricted Stock Units, including the right to
vote the Common Stock that will be issued upon vesting of the Restricted Stock
Units, other than the right to receive dividends or other distributions paid or
made available with respect to Common Stock of the Company when otherwise paid
to shareholders; provided, however, until such Restricted Stock Units are
vested, any dividends shall be credited to Executive’s account under Section 4
and paid in a lump sum when such Restricted Stock Units to which the dividends
are attributable vest.

 

B-2

--------------------------------------------------------------------------------


 

7.  Withholding.  Executive shall pay all applicable federal, state and local
income and employment taxes (including taxes of any foreign jurisdiction), which
the Company is required to withhold at any time with respect to the Restricted
Stock Units.  Such payment shall be made in full, at Executive’s election, in
cash or check, by withholding from Executive’s next normal payroll check, or by
the tender of shares of Common Stock (including shares then vesting under this
Award).  Shares tendered as payment of required withholding shall be valued at
the closing price per share of Common Stock on the date such withholding
obligation arises.

 

8.  Transferability.  Except as otherwise provided in this Section 8, the
Restricted Stock Units shall not be sold, pledged, assigned, hypothecated,
transferred or disposed of in any manner, whether by the operation of law or
otherwise.  Executive may transfer the Restricted Stock Units, in whole or in
part, to a spouse or lineal descendant (a “Family Member”), a trust for the
exclusive benefit of Executive and/or Family Members, a partnership or other
entity in which all the beneficial owners are Executive and/or Family Members,
or any other entity affiliated with Executive that may be approved by the
Compensation Committee (a “Permitted Transferee”).  Subsequent transfers of the
Restricted Stock Units shall be prohibited except in accordance with this
Section 8.  All terms and conditions of the Restricted Stock Units, including
provisions relating to the termination of Executive’s employment with the
Company, shall continue to apply following a transfer made in accordance with
this Section 8.  Any attempted transfer of the Restricted Stock Units prohibited
by this Section 8 shall be null and void.

 

9.  Adjustments.  In the event that the outstanding shares of Common Stock are
subject to a stock split or changed into or exchanged for a different number or
kind of shares or other securities of the Company or other corporation by reason
of a merger, consolidation, reorganization, recapitalization, reclassification,
combination of shares or a dividend payable in capital stock, or a similar
corporate structural change, then the rights of the Executive shall be
appropriately adjusted as to the number of shares of Common Stock subject to the
Restricted Stock Unit Award.  The granting of the Restricted Stock Units
pursuant to this Award shall not affect in any way the right or power of the
Company to make adjustments, reorganizations, reclassifications, or changes of
its capital or business structure or to merge, consolidate, dissolve, liquidate,
or sell or transfer all or any part of its business or assets.

 

10.  Change in Control.  Subject to the provisions of Section 3 of this Award,
the Compensation Committee, in its sole discretion, may at any time prior to,
coincident with or after the time of a Change in Control:

 

(i)            provide for the acceleration of any vesting of the Restricted
Stock Units upon a Change in Control; or

 

(ii)           provide that such Restricted Stock Units shall vest in accordance
with the provisions of this Agreement as though no Change in Control had
occurred, except that, as appropriate, the shares of Common Stock represented by
the Restricted Stock Units shall be treated in the same manner as other shares
of Common Stock in any transaction constituting a Change in Control; or

 

B-3

--------------------------------------------------------------------------------


 

(iii)          cause new rights to be substituted for the Restricted Stock Units
by the surviving corporation in such Change in Control.

 

Any such actions shall be authorized by the Compensation Committee, whose
determination as to what actions shall be taken and the extent thereof, shall be
final.

 

11.  Agreement Provisions.  In addition to the terms and conditions set forth
herein, this Award is subject to and governed by the terms and conditions set
forth in the Agreement, which is incorporated herein by reference.  In the event
of any conflict between the provisions of this Award and the Agreement, the
Agreement shall control.

 

12.  Notice.  Any written notice required or permitted by this Award shall be
mailed, certified mail (return receipt requested) or hand-delivered, addressed
to Company’s Senior Vice President – Administration at Company’s North American
headquarters at 1155 Perimeter Center West, Atlanta, Georgia 30338, with a copy
to Legal Department, Mirant Services LLC 1155 Perimeter Center West, Atlanta,
Georgia 30338. or to Executive at his most recent home address on record with
the Companyi.  Notices are effective upon receipt.

 

13.  Miscellaneous.

 

(a)           Limitation of Rights.  The granting of this Award shall not give
Executive any rights to similar grants in future years or any right to be
retained in the employ or service of the Company or its subsidiary or interfere
in any way with the right of the Company or any such subsidiary to terminate
Executive’s services at any time, or the right of Executive to terminate his
services at any time.

 

(b)           Severability.  If any term, provision, covenant or restriction
contained in this Award is held by a court or a federal regulatory agency of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions contained in this Award shall
remain in full force and effect, and shall in no way be affected, impaired or
invalidated.

 

(c)           Controlling Law.  All issues and questions concerning the
construction, validity, enforcement and interpretation of this Award shall be
governed by, and construed in accordance with, the laws of the State of Georgia.

 

(d)           Arbitration.  Any dispute or controversy arising under or in
connection with the Agreement or this Award or otherwise in connection with the
Executive’s employment by the Company that cannot be mutually resolved by the
parties to the Agreement or this Award and their respective advisors and
representatives shall be settled exclusively by arbitration in Atlanta, Georgia
in accordance with the rules of the American Arbitration Association before one
arbitrator of exemplary qualifications and stature, who shall be selected
jointly by an individual to be designated by the Company and an individual to be
selected by Executive, or if such two individuals cannot agree on the selection
of the arbitrator, who shall be selected by the American Arbitration
Association.  The Company shall reimburse Executive’s reasonable legal fees if
he prevails on a material issue in an arbitration.

 

B-4

--------------------------------------------------------------------------------


 

(e)           Construction.  This Award contains the entire understanding
between the parties and supersedes any prior understanding and agreements
between them representing the subject matter hereof, except that this Award
shall be subject to the terms and conditions set forth in the Agreement.  There
are no other representations, agreements, arrangements or understandings, oral
or written, between and among the parties hereto relating to the subject matter
hereof which are not fully expressed herein.

 

(f)            Headings.  Section and other headings contained in this Award are
for reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of this Award or any provision
hereof.

 

IN WITNESS WHEREOF, the undersigned Chairman of the Compensation Committee of
the Board executes this Award on behalf of the Company as of day and year first
set forth above.

 

 

MIRANT CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

 

Its:

 

 

B-5

--------------------------------------------------------------------------------


 

Exhibit C

 

MIRANT CORPORATION

STOCK OPTION AWARD

 

This Stock Option Award (this “Award”) is made as of [INSERT DATE THAT IS
[10] [45] DAYS AFTER EMERGENCE DATE], by MIRANT CORPORATION, a
                        corporation (the “Company”) to William von Blasingame
(“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company entered into an employment agreement with Executive, dated
as of [                    , 2005] (the “Agreement”) providing for the grant to
Executive of options to purchase the common stock (“Common Stock”) of the
Company (“Stock Options”) upon the Company’s emergence from bankruptcy
protection; and

 

WHEREAS, pursuant to the terms of the Agreement, the Compensation Committee of
the Board of Directors of the Company (the “Board”) has granted to Executive an
award of Stock Options to promote Executive’s long-term interests in the success
of the Company;

 

NOW THEREFORE, the Company awards Stock Options to Executive pursuant to the
following terms and conditions:

 

1.  Stock Option Award.  Subject to the terms and conditions contained herein
and in the Agreement, the Company hereby grants to the Executive an award of
[               ] Stock Options, at an exercise price of $[             ] (the
“Exercise Price”).  The Stock Options are not intended to qualify as incentive
stock options under Section 422 of the Internal Revenue Code of 1986, as
amended.  Each such Stock Option shall entitle Executive to purchase, upon
payment of the Exercise Price, one share of Common Stock.  Capitalized terms
used, but not otherwise defined, shall have the meaning set forth in the
Agreement.

 

2.  Vesting.  Except as provided in Section 5 below, the Stock Options shall
vest and become transferable as follows:

 

a.  twenty-five percent (25%) of the Stock Options shall vest on [insert date
that is six months after the Company’s emergence from bankruptcy protection];

 

b.  twenty-five percent (25%) of the Stock Options shall vest on [insert date
that is one year after the Company’s emergence from bankruptcy protection];

 

c.  twenty-five percent (25%) of the Stock Options shall vest on [insert date
that is two years after the Company’s emergence from bankruptcy protection];

 

d.  twenty-five percent (25%) of the Stock Options shall vest on [insert date
that is three years after the Company’s emergence from bankruptcy protection].

 

C-1

--------------------------------------------------------------------------------


 

3.  Term.  The Stock Options shall expire on the earlier of 10 years from the
date of grant or the date specified for termination of such Stock Options, as
provided in Section 5(c).

 

4.  Exercise, Payment and Other Conditions.  The Stock Options may be exercised
in whole or in part to the extent vested.  The Executive may exercise the Stock
Options by delivery to the Company of written notice providing:  (i) the name of
Executive; (ii) the address to which Common Stock certificates are to be mailed;
and (iii) the number of shares of Common Stock subject to the Stock Options to
be exercised.  Prior to the delivery to Executive of any stock certificates, the
Executive shall have paid to the Company the Exercise Price of all shares of
Common Stock purchased pursuant to such exercise of the Stock Options as
provided in this Award.  The Board may, in its discretion, require the Executive
to pay to the Company an amount equal to the federal, state and local taxes, if
any, required to be withheld or paid by the Company as a result of such
exercise.  All payments shall be in United States dollars in the form of cash,
certified check or bank draft, or, with the consent of the Board by delivering
to the Company (or by attesting to the ownership of) shares of Common Stock
which Executive has owned for at least six months having a fair market value on
the date of exercise equal to the Exercise Price, plus the minimum withholding
tax due in accordance with Section 7, for the shares of Common Stock with
respect to which Executive has exercised such Stock Options.  The Stock Options
shall be considered exercised on the date the notice and payment are received by
the Chairman of the Compensation Committee of the Board (“Compensation
Committee”).  As promptly as practicable after receipt of such notice and
payment, the Company shall deliver to Executive a certificate or certificates
for the number of shares of Common Stock with respect to which the Stock Options
have been so exercised, issued in Executive’s name.  Such delivery shall be
deemed effected for all purposes when a stock transfer agent of the Company
shall have deposited such certificate or certificates in the United States mail,
addressed to Executive, at the address specified in the notice.

 

5.  Change in Employment Status.

 

a.             Termination Without Cause, Non-Renewal, for Good Reason, Death or
Disability.  In the event of Executive’s termination of employment with the
Company (regardless of whether such termination is in connection with a Change
in Control (as defined in the Agreement)) (i) by the Company without Cause (as
defined in the Agreement)), (ii) by reason of the failure of the Company to
offer to renew the Agreement (as provided in the Agreement), (iii) by Executive
for Good Reason (as defined in the Agreement) or (iv) as a result of Executive’s
death or Disability (as defined in the Agreement), all Stock Options that have
not already vested, as of the date of such termination shall vest immediately
and become nonforfeitable.

 

b.  Termination for Cause, Voluntary Resignation Without Good Reason.  In the
event that of Executive’s termination of employment with the Company (i) by the
Company for Cause or (ii) by reason of Executive’s resignation from the Company
for any reason other than Good Reason, all Stock Options that have not already
vested as of the date of such termination shall be immediately forfeited by
Executive and Executive shall have no further right or interest therein.

 

c.  Post-Termination Exercise. Upon termination of Executive’s employment for
any reason other than that described in subsection b above, Executive shall have
one year to

 

C-2

--------------------------------------------------------------------------------


 

exercise any Stock Options that are vested or become vested as of the date of
Executive’s termination of employment, subject to earlier expiration of the
Stock Option as provided in Section 3.

 

6.  Stockholder Rights.  Executive shall not have any of the rights of a
stockholder with respect to the Stock Options, including the right to vote the
Common Stock that will be issued upon the exercise of the Stock Options or to
receive dividends or other distributions paid or made available with respect to
Common Stock of the Company until such Stock Options are exercised.

 

7.  Withholding.  Executive shall pay all applicable federal, state and local
income and employment taxes (including taxes of any foreign jurisdiction), which
the Company is required to withhold at any time with respect to the Stock
Options.  Such payment shall be made in full, at Executive’s election, in cash
or check, by withholding from Executive’s next normal payroll check, or by the
tender of shares of Common Stock (including shares acquired upon exercise of the
Stock Options).  Shares tendered as payment of required withholding shall be
valued at the closing price per share of Common Stock on the date such
withholding obligation arises.

 

8.  Transferability.  Except as otherwise provided in this Section 8, the Stock
Options shall not be sold, pledged, assigned, hypothecated, transferred or
disposed of in any manner, whether by the operation of law or otherwise. 
Executive may transfer the Stock Options, in whole or in part, to a spouse or
lineal descendant (a “Family Member”), a trust for the exclusive benefit of
Executive and/or Family Members, a partnership or other entity in which all the
beneficial owners are Executive and/or Family Members, or any other entity
affiliated with Executive that may be approved by the Compensation Committee (a
“Permitted Transferee”).  Subsequent transfers of the Stock Options shall be
prohibited except in accordance with this Section 8.  All terms and conditions
of the Stock Options, including provisions relating to the termination of
Executive’s employment with the Company, shall continue to apply following a
transfer made in accordance with this Section 8.  Any attempted transfer of the
Stock Options prohibited by this Section 8 shall be null and void.  The shares
to be delivered to Executive upon the exercise of any Stock Options shall be
issued under the Company’s then existing omnibus incentive plan and, if the
Common Stock is then traded on a national securities exchange or inter-dealer
quotation system, including without limitation, NASDAQ, or if the Company is
subject to the reporting requirements of Section 13(a) or 15(d) of the
Securities Exchange Act of 1934, as amended, or any successor provision thereto,
the Company shall take all action necessary to keep in effect a registration
statement under the Securities Act of 1933, as amended, or any successor
provision thereto (the “1933 Act”) enabling Executive to resell Common Stock
without restriction; provided, however, that the Company need not take such
action if, at the time of distribution of Common Stock to Executive, such shares
do not constitute “restricted securities” as defined in Rule 144 under the 1933
Act and Executive is not an “affiliate” of the Company under Rule 405 of the
1933 Act.

 

9.  Adjustments.  In the event that the outstanding shares of Common Stock are
subject to a stock split or changed into or exchanged for a different number or
kind of shares or other securities of the Company or other corporation by reason
of a merger, consolidation, reorganization, recapitalization, reclassification,
combination of shares or a dividend payable in

 

C-3

--------------------------------------------------------------------------------


 

capital stock, or a similar corporate structural change, then the rights of the
Executive shall be appropriately adjusted as to the number of shares of Common
Stock subject to the Stock Options and/or as to the Exercise Price.  The
granting of the Stock Options pursuant to this Award shall not affect in any way
the right or power of the Company to make adjustments, reorganizations,
reclassifications, or changes of its capital or business structure or to merge,
consolidate, dissolve, liquidate, or sell or transfer all or any part of its
business or assets.

 

10.  Change in Control.  Subject to the provisions of Section 5 of this Award,
the Compensation Committee, in its sole discretion, may at any time prior to,
coincident with or after the time of a Change in Control:

 

(i)   provide for the acceleration of any vesting conditions relating to the
exercise of the Stock Option or that the Stock Option may be exercised in full
on or before a date fixed by the Committee;

 

(ii)   provide for the purchase of the Stock Option, upon Executive’s request,
for an amount of cash equal to the amount, as determined by the Compensation
Committee in its sole discretion, which could have been realized upon the
exercise of the Stock Options had the option been currently exercisable; or

 

(iii)   cause the Stock Options then to be assumed, or new rights substituted
therefore, by the surviving corporation in such Change in Control.

 

Any such actions shall be authorized by the Compensation Committee, whose
determination as to what actions shall be taken and the extent thereof, shall be
final.

 

11.  Agreement Provisions.  In addition to the terms and conditions set forth
herein, this Award is subject to and governed by the terms and conditions set
forth in the Agreement, which is incorporated herein by reference.  In the event
of any conflict between the provisions of this Award and the Agreement, the
Agreement shall control.

 

12.  Notice.  Any written notice required or permitted by this Award shall be
mailed, certified mail (return receipt requested) or hand-delivered, addressed
to Company’s Senior Vice President – Administration at Company’s North American
headquarters at 1155 Perimeter Center West, Atlanta, Georgia 30338, with a copy
to Legal Department, Mirant Services, LLC, 1155 Perimeter Center West, Atlanta,
GA  30338, or to Executive at his most recent home address on record with the
Company.  Notices are effective upon receipt.

 

13.  Miscellaneous.

 

(a)           Limitation of Rights.  The granting of this Award shall not give
Executive any rights to similar grants in future years or any right to be
retained in the employ or service of the Company or its subsidiary or interfere
in any way with the right of the Company or any such subsidiary to terminate
Executive’s services at any time, or the right of Executive to terminate his
services at any time.

 

(b)           Severability.  If any term, provision, covenant or restriction
contained in this Award is held by a court or a federal regulatory agency of
competent jurisdiction to be

 

C-4

--------------------------------------------------------------------------------


 

invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions contained in this Award shall remain in full force
and effect, and shall in no way be affected, impaired or invalidated.

 

(c)           Controlling Law.  All issues and questions concerning the
construction, validity, enforcement and interpretation of this Award shall be
governed by, and construed in accordance with, the laws of the State of Georgia.

 

(d)           Arbitration.  Any dispute or controversy arising under or in
connection with the Agreement or this Award or otherwise in connection with the
Executive’s employment by the Company that cannot be mutually resolved by the
parties to the Agreement or this Award and their respective advisors and
representatives shall be settled exclusively by arbitration in Atlanta, Georgia
in accordance with the rules of the American Arbitration Association before one
arbitrator of exemplary qualifications and stature, who shall be selected
jointly by an individual to be designated by the Company and an individual to be
selected by Executive, or if such two individuals cannot agree on the selection
of the arbitrator, who shall be selected by the American Arbitration
Association.  The Company shall reimburse Executive’s reasonable legal fees if
he prevails on a material issue in an arbitration.

 

(e)           Construction.  This Award contains the entire understanding
between the parties and supersedes any prior understanding and agreements
between them representing the subject matter hereof, except that this Award
shall be subject to the terms and conditions set forth in the Agreement.  There
are no other representations, agreements, arrangements or understandings, oral
or written, between and among the parties hereto relating to the subject matter
hereof which are not fully expressed herein.

 

(f)            Headings.  Section and other headings contained in this Award are
for reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of this Award or any provision
hereof.

 

IN WITNESS WHEREOF, the undersigned Chairman of the Compensation Committee of
the Board executes this Award on behalf of the Company as of day and year first
set forth above.

 

 

MIRANT CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

 

Its:

 

 

C-5

--------------------------------------------------------------------------------


 

Exhibit D

 

FORM OF RELEASE

 

This General Release of all Claims (this “Agreement”) is entered into by William
von Blasingame (“Executive”“) and Mirant Services, LLC and Mirant Corporation
(collectively, the “Company”), effective as of                                .

 

In further consideration of the promises and mutual obligations set forth in the
Employment Agreement between Executive and the Company, dated
                     (the “Employment Agreement”), Executive and the Company
agree as follows:

 

1.  Return of Property.  All Company files, access keys, desk keys, ID badges,
computers, electronic devices, telephones and credit cards, and such other
property of the Company as the Company may reasonably request, in Executive’s
possession must be returned no later than the date of Executive’s termination
from the Company.

 

2.  General Release and Waiver of Claims.

 


(A)  RELEASE.  IN CONSIDERATION OF THE PAYMENTS AND BENEFITS PROVIDED TO
EXECUTIVE UNDER THE EMPLOYMENT AGREEMENT AND AFTER CONSULTATION WITH COUNSEL,
EXECUTIVE, PERSONALLY AND ON BEHALF OF EACH OF EXECUTIVE’S RESPECTIVE HEIRS,
EXECUTORS, ADMINISTRATORS, REPRESENTATIVES, AGENTS, SUCCESSORS AND ASSIGNS
(COLLECTIVELY, THE “RELEASORS”) HEREBY IRREVOCABLY AND UNCONDITIONALLY RELEASES
AND FOREVER DISCHARGES THE COMPANY AND ITS SUBSIDIARIES AND AFFILIATES AND EACH
OF THEIR RESPECTIVE OFFICERS, EMPLOYEES, DIRECTORS, AND AGENTS (“RELEASEES”)
FROM ANY AND ALL CLAIMS, ACTIONS, CAUSES OF ACTION, RIGHTS, JUDGMENTS,
OBLIGATIONS, DAMAGES, DEMANDS, ACCOUNTINGS OR LIABILITIES OF WHATEVER KIND OR
CHARACTER (COLLECTIVELY, “CLAIMS”), INCLUDING, WITHOUT LIMITATION, ANY CLAIMS
UNDER ANY FEDERAL, STATE, LOCAL OR FOREIGN LAW, THAT THE RELEASORS HAD, HAVE,
MAY HAVE, OR IN THE FUTURE MAY POSSESS, ARISING OUT OF (I) EXECUTIVE’S
EMPLOYMENT RELATIONSHIP WITH AND SERVICE AS AN EMPLOYEE, OFFICER OR DIRECTOR OF
THE COMPANY, AND THE TERMINATION OF SUCH RELATIONSHIP OR SERVICE, AND (II) ANY
EVENT, CONDITION, CIRCUMSTANCE OR OBLIGATION THAT OCCURRED, EXISTED OR AROSE ON
OR PRIOR TO THE DATE HEREOF; PROVIDED, HOWEVER, THAT EXECUTIVE DOES NOT RELEASE,
DISCHARGE OR WAIVE ANY RIGHTS TO PAYMENTS AND BENEFITS PROVIDED UNDER THE
EMPLOYMENT AGREEMENT THAT ARE CONTINGENT UPON THE EXECUTION BY EXECUTIVE OF THIS
AGREEMENT NOR ANY RIGHTS TO INDEMNIFICATION OR AS A SHAREHOLDER OF THE COMPANY.


 


(B)  SPECIFIC RELEASE OF ADEA CLAIMS.  IN FURTHER CONSIDERATION OF THE PAYMENTS
AND BENEFITS PROVIDED TO EXECUTIVE UNDER THE EMPLOYMENT AGREEMENT, THE RELEASORS
HEREBY UNCONDITIONALLY RELEASE AND FOREVER DISCHARGE THE RELEASEES FROM ANY AND
ALL CLAIMS THAT THE RELEASORS MAY HAVE AS OF THE DATE EXECUTIVE SIGNS THIS
AGREEMENT ARISING UNDER THE FEDERAL AGE DISCRIMINATION IN EMPLOYMENT ACT OF
1967, AS AMENDED, AND THE APPLICABLE RULES AND REGULATIONS PROMULGATED
THEREUNDER (“ADEA”).  BY SIGNING THIS AGREEMENT, EXECUTIVE HEREBY ACKNOWLEDGES
AND CONFIRMS THE FOLLOWING:  (I) EXECUTIVE WAS ADVISED BY THE COMPANY IN
CONNECTION WITH HIS TERMINATION TO CONSULT WITH AN ATTORNEY OF HIS CHOICE PRIOR
TO SIGNING THIS AGREEMENT AND TO HAVE SUCH ATTORNEY EXPLAIN TO EXECUTIVE THE
TERMS OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE TERMS RELATING TO
EXECUTIVE’S RELEASE OF CLAIMS ARISING UNDER

 

D-1

--------------------------------------------------------------------------------


 


ADEA, AND EXECUTIVE HAS IN FACT CONSULTED WITH AN ATTORNEY; (II) EXECUTIVE WAS
GIVEN A PERIOD OF NOT FEWER THAN 21 DAYS TO CONSIDER THE TERMS OF THIS AGREEMENT
AND TO CONSULT WITH AN ATTORNEY OF HIS CHOOSING WITH RESPECT THERETO; AND
(III) EXECUTIVE KNOWINGLY AND VOLUNTARILY ACCEPTS THE TERMS OF THIS AGREEMENT. 
EXECUTIVE ALSO UNDERSTANDS THAT HE HAS SEVEN (7) DAYS FOLLOWING THE DATE ON
WHICH HE SIGNS THIS AGREEMENT WITHIN WHICH TO REVOKE THE RELEASE CONTAINED IN
THIS PARAGRAPH, BY PROVIDING THE COMPANY A WRITTEN NOTICE OF HIS REVOCATION OF
THE RELEASE AND WAIVER CONTAINED IN THIS PARAGRAPH.


 


(C)  NO ASSIGNMENT.  EXECUTIVE REPRESENTS AND WARRANTS THAT HE HAS NOT ASSIGNED
ANY OF THE CLAIMS BEING RELEASED UNDER THIS AGREEMENT.


 

3.  Proceedings.  Executive has not filed, and agrees not to initiate or cause
to be initiated on his behalf, any complaint, charge, claim or proceeding
against the Releasees before any local, state or federal agency, court or other
body relating to his employment or the termination of his employment, other than
with respect to the obligations of the Company to Executive under the Employment
Agreement (each, individually, a “Proceeding”), and agrees not to participate
voluntarily in any Proceeding.  Executive waives any right he may have to
benefit in any manner from any relief (whether monetary or otherwise) arising
out of any Proceeding.

 

4.  Remedies.  In the event Executive initiates or voluntarily participates in
any Proceeding, or if he fails to abide by any of the terms of this Agreement or
his post-termination obligations contained in the Employment Agreement, or if he
revokes the ADEA release contained in Paragraph 2(b) of this Agreement within
the seven-day period provided under Paragraph 2(b), the Company may, in addition
to any other remedies it may have, reclaim any amounts paid to him under the
severance provisions of the Employment Agreement or terminate any benefits or
payments that are subsequently due under the Employment Agreement, without
waiving the release granted herein.  Executive acknowledges and agrees that the
remedy at law available to the Company for breach of any of his post-termination
obligations under the Employment Agreement or his obligations under Paragraphs 2
and 3 of this Agreement would be inadequate and that damages flowing from such a
breach may not readily be susceptible to being measured in monetary terms. 
Accordingly, Executive acknowledges, consents and agrees that, in addition to
any other rights or remedies that the Company may have at law or in equity, the
Company shall be entitled to seek a temporary restraining order or a preliminary
or permanent injunction, or both, without bond or other security, restraining
Executive from breaching his post-termination obligations under the Employment
Agreement or his obligations under Paragraphs 2 and 3 of this Agreement.  Such
injunctive relief in any court shall be available to the Company, in lieu of, or
prior to or pending determination in, any arbitration proceeding.

 

Executive understands that by entering into this Agreement he will be limiting
the availability of certain remedies that he may have against the Company and
limiting also his ability to pursue certain claims against the Company.

 

D-2

--------------------------------------------------------------------------------


 

5.  Severability Clause.  In the event any provision or part of this Agreement
is found to be invalid or unenforceable, only that particular provision or part
so found, and not the entire Agreement, will be inoperative.

 

6.  Non-admission.  Nothing contained in this Agreement will be deemed or
construed as an admission of wrongdoing or liability on the part of the Company.

 

7.  Governing Law.  All matters affecting this Agreement, including the validity
thereof, are to be governed by, and interpreted and construed in accordance
with, the laws of the State of Georgia applicable to contracts executed in and
to be performed in that State.

 

8.  Arbitration.  Any dispute or controversy arising under or in connection with
this Agreement or otherwise in connection with Executive’s employment by the
Company that cannot be mutually resolved by the parties to this Agreement and
their respective advisors and representatives shall be settled exclusively by
arbitration in Atlanta, Georgia in accordance with the rules of the American
Arbitration Association before one arbitrator of exemplary qualifications and
stature, who shall be selected jointly by an individual to be designated by the
Company and an individual to be selected by Executive or, if such two
individuals cannot agree on the selection of the arbitrator, who shall be
selected by the American Arbitration Association.

 

9.  Notices.  All notices or communications hereunder shall be in writing,
addressed as follows:

 

To the Company:

 

Mirant Corporation

 

 

To Executive:

 

With a copy to:

 

All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt or (ii) if sent by
electronic mail or facsimile, upon confirmation of receipt by the sender of such
transmission.

 

EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT AND THAT HE FULLY KNOWS,
UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT HE HEREBY EXECUTES THE SAME
AND MAKES THIS AGREEMENT AND THE RELEASE AND AGREEMENTS PROVIDED FOR HEREIN
VOLUNTARILY AND OF HIS OWN FREE WILL.

 

D-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

 

 

MIRANT CORPORATION

 

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

MIRANT SERVICES, LLC

 

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

William von Blasingame

 

D-4

--------------------------------------------------------------------------------


 

 

 

 [g211231kii001.jpg]

 

 

 

 

 

Exhibit E

 

 

 

 

 

 

 

 

 

CONFIDENTIALITY AGREEMENT

 

In consideration of my Employment or continued Employment with Mirant
Corporation and for other valuable and adequate consideration which I agree has
been exchanged, I agree to comply with the Company’s Confidentiality Policy and
this Confidentiality Agreement, specifically:

 

1.             I agree that the following words and phrases mean:

 

a)             “Affiliate(s)” means any corporation or entity that is a
subsidiary or business unit of Mirant Corporation.

 

b)            “Company” means Mirant Corporation, its divisions, its parents,
its present and future subsidiaries, and successors.

 

c)             “Confidential Information” means and includes items that the
Company marks or treats as confidential.  It also includes information (other
than Trade Secrets) that has any value to the Company, is known to persons
inside the Company for purposes of doing their jobs, and is not generally made
known to persons outside the Company.

 

d)            “Confidentiality Policy” means the policies and procedures the
Company uses to protect its valuable information.  The Confidentiality Policy
may change periodically and all Mirant employees are expected to comply with the
current Confidentiality Policy at all times.

 

e)             “Employment” means my present or future job with the Company. 
Except during those times when my job may have been subject to a valid
employment agreement, Employment with the Company is, has been, and after this
Agreement continues to be “employment at will.”

 

f)             “Third Party” or “Third Parties” means a person, firm or some
entity other than the Company and its employees.

 

g)            “Trade Secret(s)” means those things defined as trade secrets by
law.  Trade Secrets include information about the Company business that is
valuable to the Company and gives the Company an advantage in the market place. 
This type of information is not generally made known or available to people
outside the

 

E-1

--------------------------------------------------------------------------------


 

Company, and the Company protects it from being disclosed.  Information that is
a Trade Secret may be found in such things as software (code and programs),
formulas, patterns, plans, charts, client lists (actual and possible), leads,
pricing information, confidential business arrangements, marketing plans, and
proposals.  Trade Secrets may be found in other kinds of material as well.

 

2.             I agree that during my Employment, I have been or may be given
access to Trade Secrets or Confidential Information belonging to the Company,
its Affiliates, or to Third Parties.  I agree that I will only use this
information for the benefit of the Company except as required by applicable law
or in any judicial or administrative process.  I understand and agree that I
must not copy, reveal, give or make known to anyone outside the Company any
Trade Secret or Confidential Information, without authorization by management
and appropriate safeguards.  I further understand and agree that the Company is
entitled to this protection:  (a) for Trade Secrets as long as it is a Trade
Secret under the law, and (b) for Confidential Information as long as I am
employed by the Company and for three (3) years after my Employment ends.

 

3.             I agree to not disclose any Confidential Information or Trade
Secrets belonging to Third Parties when:  (a) the Company has agreed to protect
such information, and (b) I am told or determine that the Third Party’s
information should be treated as confidential.  I will keep the Third Party’s
information confidential in the manner required by the Company.

 

4.             I agree that I will provide the Company all of its Confidential
Information and Trade Secrets I have or that are under my control (including any
belonging to any Affiliate or Third Party) at any time the Company requests it.

 

5.             I agree to return the originals and all copies of the
Confidential Information whether in electronic, printed or any other form before
the last day of my Employment.

 

6.             I agree that this Confidentiality Agreement (a) is governed by
the law of the State of Georgia; (b) is binding on my heirs and representatives;
(c) may be assigned by Mirant Corporation; (d) continues in effect after the end
of my Employment; and (e) cannot be amended or released except in a document
signed by me and the Company.

 

7.             I agree that this Confidentiality Agreement is intended to
replace any previous agreement, or portions of any agreement that contains
confidentiality requirements, that conflicts with this one.  I further agree
that this Confidentiality Agreement is to be read to give the Company the
greatest protection possible without being contrary to law.  If any court finds
part of this Confidentiality Agreement to be unenforceable, I

 

E-2

--------------------------------------------------------------------------------


 

agree that part will be struck out and the remainder of the Confidentiality
Agreement will continue in effect.

 

In witness hereof, I have executed this Confidentiality Agreement this
             day of                             , 2005.

 

 

 

 

 

 

HR Representative

 

 

Employee Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Name & Title

 

 

Print Name

 

 

E-3

--------------------------------------------------------------------------------


 

 

 

 [g211231kii001.jpg]

 

 

 

 

 

Exhibit F

 

 

 

 

 

 

 

 

 

INTELLECTUAL PROPERTY AGREEMENT

 

In consideration of my Employment or continued Employment with Mirant
Corporation, and for other valuable and adequate consideration which I agree has
been exchanged, I agree to comply with the Company’s Intellectual Property
Policy and this Intellectual Property Agreement (“Agreement”), specifically:

 

1.             I agree that the following words and phrases mean:

 

a)             “Affiliate(s)” means any corporation or entity that is a
subsidiary or business unit of Mirant Corporation.

 

b)            “Company” means Mirant Corporation, its divisions, its parents,
its present and future subsidiaries, and successors.

 

c)             “Employment” means my present or future job with the Company. 
Except during those times when my job may have been subject to a valid
employment agreement, Employment with the Company is, has been, and after this
Agreement continues to be “employment at will.”

 

d)            “Intellectual Property” means any invention, discovery, creation,
improvement or design.  Such Intellectual Property includes machines, processes,
concepts, chemical compounds, computer programs, authored material, trademarks,
service marks, and improvements to any of these items; Intellectual Property may
also include other things not listed here.  An individual’s work (and that of
those working together) will be considered the Company’s Intellectual Property
if it: (i) is related to any job the individual holds or has held with the
Company or its Affiliates, (ii) is created, worked on or implemented while the
individual is at work, or (iii) is created, worked on or implemented using
Company or Affiliate personnel, facilities, equipment knowledge, information,
resources or materials.

 

e)             “Intellectual Property Policy” means the policies and procedures
the Company uses to protect its valuable Intellectual Property.  The
Intellectual Property Policy may change periodically and all Mirant employees
are expected to comply with the current Intellectual Property Policy at all
times.

 

f)             “Third Party” or “Third Parties” means a person, firm or some
entity other than the Company and its employees.

 

F-1

--------------------------------------------------------------------------------


 

2.             I agree that I will fully inform the Company about any material
that might be Intellectual Property at the earliest possible time.  I also agree
that I will not disclose innovations or potential Intellectual Property to Third
Parties and will treat it as covered by the Company’s Confidentiality Policy and
my Confidentiality Agreement with the Company.

 

3.             As a part of this Agreement, I transfer to the Company all rights
to Intellectual Property which comes into existence during my Employment.  I
agree that all Intellectual Property is a “work for hire” (as defined in the
United States Code) belonging exclusively to the Company.  No Intellectual
Property I transfer will be considered “joint work” belonging to anyone other
than the Company.

 

4.             I agree to sign any documents, and provide any assistance the
Company may need to protect the Intellectual Property, obtain registrations
(including Patents, Trademarks, Copyrights, etc.), and establish and maintain
its title to the Intellectual Property.  The Company will pay expenses required
to obtain these protections.

 

5.             I understand that the Company may decide, for whatever reason,
not to pursue legal protection for Intellectual Property created by me.  The
company may also choose to release its interest in the Intellectual Property to
me.  If this happens, I agree to execute any documents necessary to give the
Company the perpetual right and license to use, maintain, modify, make
derivative works from, practice and market the Intellectual Property at no cost
to the Company.

 

6.             I agree that I will provide the Company all of its Intellectual
Property that I have or that is under my control (including any belonging to any
Affiliate or Third Party) at any time the Company requests it.

 

7.             I agree to return the originals and all copies of the
Intellectual Property information whether in electronic, printed or any other
form before the last day of my Employment.

 

8.             I agree that this Agreement (a) is governed by the laws of the
State of Georgia; (b) is binding on my heirs and representatives; (c) may be
assigned by the Company; (d) continues in effect after the end of my Employment;
and (e) cannot be amended or released except in a document signed by me and the
Company.

 

9.             I agree that this Agreement is intended to replace any previous
agreement, or portions of any agreement that contains intellectual property
requirements, that conflicts with this one.  I further agree that this Agreement
is be read to give the Company the greatest protection possible without being
contrary to law.  If any court finds part of this Agreement to be unenforceable,
I agree that part will be struck out and the remainder of the Agreement will
continue in effect.

 

F-2

--------------------------------------------------------------------------------


 

In witness hereof, I have executed this Confidentiality Agreement this
                day of                          ,                             .

 

 

 

 

 

 

HR Representative

 

 

Employee Signature

 

 

 

 

 

 

 

 

 

 

 

 

Print

Name & Title

 

Print Name

 

 

F-3

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF RELEASE BY THE COMPANY

 

This Release of Claims (this “Agreement”) is entered into by William von
Blasingame (“Executive”) and Mirant Services, LLC and Mirant Corporation
(collectively, the “Company”), effective as of [DATE].

 

In consideration of the promises and mutual obligations set forth in the
Employment Agreement between Executive and the Company, dated
                                 (the “Employment Agreement”) and other good and
valuable consideration, Executive and the Company agree as follows:

 

1.  General Release and Waiver of Claims.

 


(A)           RELEASE.  THE COMPANY AND ITS SUBSIDIARIES AND AFFILIATES
(“COMPANY RELEASORS”) HEREBY IRREVOCABLY AND UNCONDITIONALLY RELEASE AND FOREVER
DISCHARGE EXECUTIVE PERSONALLY AND EACH OF EXECUTIVE’S HEIRS, EXECUTORS,
ADMINISTRATORS, REPRESENTATIVES, AGENTS, SUCCESSORS AND ASSIGNS (COLLECTIVELY,
THE “EXECUTIVE RELEASEES”) FROM ANY AND ALL CLAIMS, ACTIONS, CAUSES OF ACTION,
RIGHTS, JUDGMENTS, OBLIGATIONS, DAMAGES, DEMANDS, ACCOUNTINGS OR LIABILITIES OF
WHATEVER KIND OR CHARACTER (COLLECTIVELY, “CLAIMS”), INCLUDING, WITHOUT
LIMITATION, ANY CLAIMS UNDER ANY FEDERAL, STATE, LOCAL OR FOREIGN LAW, THAT THE
COMPANY RELEASORS HAD, HAVE, MAY HAVE, OR IN THE FUTURE MAY POSSESS, ARISING OUT
OF EXECUTIVE’S EMPLOYMENT RELATIONSHIP WITH AND SERVICE AS AN EMPLOYEE, OFFICER
OR DIRECTOR OF THE COMPANY, AND THE TERMINATION OF SUCH RELATIONSHIP OR SERVICE;
PROVIDED, HOWEVER, THAT THE COMPANY RELEASORS DO NOT RELEASE, DISCHARGE OR WAIVE
ANY CLAIMS ARISING OUT OF OR RESULTING FROM EXECUTIVE’S FRAUD, GROSS-NEGLIGENCE
OR OTHER VIOLATION OF LAW.


 


(B) NO ASSIGNMENT.  THE COMPANY REPRESENTS AND WARRANTS THAT IT HAS NOT ASSIGNED
ANY OF THE CLAIMS BEING RELEASED UNDER THIS AGREEMENT.


 

2.  Proceedings.  The Company has not filed, and agrees not to initiate or cause
to be initiated on its behalf, any complaint, charge, claim or proceeding
against the Executive Releasees before any local, state or federal agency, court
or other body based on the Claims released under this Agreement (a “Proceeding”)
and agrees not to participate voluntarily in any Proceeding.

 

3.  Remedies.  The Company acknowledges and agrees that the remedy at law
available to the Executive for breach of any of the Company’s obligations under
Paragraphs 1 and 2 of this Agreement would be inadequate and that damages
flowing from such a breach may not readily be susceptible to being measured in
monetary terms.  Accordingly, the Company acknowledges, consents and agrees
that, in addition to any other rights or remedies that Executive may have at law
or in equity, Executive shall be entitled to seek a temporary restraining order
or a preliminary or permanent injunction, or both, without bond or other
security, restraining the Company from breaching its obligations under
Paragraphs 1 and 2 of

 

G-1

--------------------------------------------------------------------------------


 

this Agreement.  Such injunctive relief in any court shall be available to
Executive, in lieu of, or prior to or pending determination in, any arbitration
proceeding.

 

The Company understands that by entering into this Agreement it will be limiting
the availability of certain remedies that it may have against Executive and
limiting also its ability to pursue certain claims against Executive.

 

4.  Severability Clause.  In the event any provision or part of this Agreement
is found to be invalid or unenforceable, only that particular provision or part
so found, and not the entire Agreement, will be inoperative.

 

5.  Non-admission.  Nothing contained in this Agreement will be deemed or
construed as an admission of wrongdoing or liability on the part of Executive.

 

6.  Governing Law.  All matters affecting this Agreement, including the validity
thereof, are to be governed by, and interpreted and construed in accordance
with, the laws of the State of Georgia applicable to contracts executed in and
to be performed in that State.

 

7.  Arbitration.  Any dispute or controversy arising under or in connection with
this Agreement or otherwise in connection with Executive’s employment by the
Company that cannot be mutually resolved by the parties to this Agreement and
their respective advisors and representatives shall be settled exclusively by
arbitration in Atlanta, Georgia in accordance with the rules of the American
Arbitration Association before one arbitrator of exemplary qualifications and
stature, who shall be selected jointly by an individual to be designated by the
Company and an individual to be selected by Executive or, if such two
individuals cannot agree on the selection of the arbitrator, who shall be
selected by the American Arbitration Association.

 

8.  Notices.  All notices or communications hereunder shall be in writing,
addressed as follows:

 

To the Company:

 

Mirant Corporation

 

 

To Executive:

 

G-2

--------------------------------------------------------------------------------


 

All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt or (ii) if sent by
electronic mail or facsimile, upon confirmation of receipt by the sender of such
transmission.

 

THE COMPANY ACKNOWLEDGES THAT IT HAS READ THIS AGREEMENT AND THAT IT FULLY
KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT IT HEREBY EXECUTES THE
SAME AND MAKES THIS AGREEMENT AND THE RELEASE AND AGREEMENTS PROVIDED FOR HEREIN
VOLUNTARILY AND OF ITS OWN FREE WILL.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

 

 

MIRANT CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

 

Its:

 

 

 

 

 

MIRANT SERVICES, LLC

 

 

 

 

 

By:

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

William von Blasingame

 

G-3

--------------------------------------------------------------------------------